Exhibit (10)(i)(ii)




 
LOAN AGREEMENT
 



 


 
SOUTH JERSEY GAS COMPANY
 


 
and
 


 
TORONTO DOMINION (NEW YORK) LLC
 


 


 
Dated as of December 15, 2008
 

                                                              
 

--------------------------------------------------------------------------------

 



 
TABLE OF CONTENTS
   
Page
SECTION I. DEFINITIONS AND INTERPRETATION
 
1
 
1.1
Terms Defined
1
 
1.2
Accounting Principles
12
 
1.3
Construction
 
                13
SECTION II. THE LOANS
 
13
 
2.1
Revolving Credit – Description:
13
 
2.2
[Intentionally Omitted]
13
 
2.3
[Intentionally Omitted]
13
 
2.4
Loans and Payments:
13
 
2.5
Interest:
14
 
2.6
Additional Interest Provisions:
15
 
2.7
Fees and Charges:
16
 
2.8
Prepayments
16
 
2.9
[Intentionally Omitted]
16
 
2.10
Capital Adequacy
16
 
2.11
Funding Indemnity
17
 
2.12
Inability to Determine Interest Rate
17
 
2.13
Illegality
17
 
2.14
Requirements of Law:
 
18
SECTION III. [INTENTIONALLY OMITTED]
 
18
SECTION IV. CLOSING AND CONDITIONS PRECEDENT TO LOANS
 
19
 
4.1
Resolutions, Opinions, and Other Documents
19
 
4.2
Absence of Certain Events
19
 
4.3
Warranties and Representations at Closing
20
 
4.4
Compliance with this Agreement
20
 
4.5
Authorized Officers’ Certificate
20
 
4.6
Closing
20
 
4.7
Waiver of Rights
20
 
4.8
Conditions for Future Loans
20

 
 
i

--------------------------------------------------------------------------------



 
SECTION V. REPRESENTATIONS AND WARRANTIES
 
21
 
5.1
Organization and Validity
21
 
5.2
Pending Litigation
22
 
5.3
Financial Statements
22
 
5.4
Investment Company Status
22
 
5.5
No Default or Event of Default
22
 
5.6
Liens
22
 
5.7
Documentation
22
 
5.8
Government Regulations, Etc.
23
 
5.9
Taxes
23
 
5.10
Solvency
23
 
5.11
Capital Stock
24
 
5.12
Title to Properties
24
 
5.13
Anti-Terrorism Laws
 
24
SECTION VI. BORROWER’S AFFIRMATIVE COVENANTS
 
24
 
6.1
Preservation of Existence, Etc.
24
 
6.2
Maintenance of Properties, Etc.
24
 
6.3
Ownership
24
 
6.4
Compliance with Material Contractual Obligations, Laws, Etc.
24
 
6.5
Insurance
25
 
6.6
Visitation Rights; Keeping of Books
25
 
6.7
Transactions with Affiliates
25
 
6.8
Use of Proceeds
25
 
6.9
Loan Documents
25
 
6.10
Risk Management
25
 
6.11
OFAC Compliance
25
 
6.12
Further Assurances
25
 
6.13
Reporting Requirements
26
 
6.14
Financial Covenants
27
 
6.15
Replacement Financing
 
27
SECTION VII. BORROWER’S NEGATIVE COVENANTS:
 
28
 
7.1
Liens, Etc
28
 
7.2
Indebtedness
28
 
7.3
Obligation to Ratably Secure
28
 
7.4
Mergers, Etc
28
 
7.5
Sale of Assets, Etc
28

 
 
ii

--------------------------------------------------------------------------------



 

 
7.6
Restricted Investments
28
 
7.7
New Business
28
 
7.8
Distributions
28
 
7.9
Compliance with ERISA
29
 
7.10
Constituent Documents, Etc
29
 
7.11
Fiscal Year
 
29
SECTION VIII. DEFAULT
 
29
 
8.1
Events of Default
29
 
8.2
Upon an Event of Default
31
 
8.3
Nature of Remedies
31
 
8.4
Set-Off:
 
31
SECTION IX. MISCELLANEOUS
 
32
 
9.1
Governing Law
32
 
9.2
Integrated Agreement
32
 
9.3
Waiver
32
 
9.4
Indemnity:
32
 
9.5
Time
33
 
9.6
Expenses of Lender
33
 
9.7
Brokerage
33
 
9.8
Notices:
34
 
9.9
Headings
35
 
9.10
Survival
35
 
9.11
Successors and Assigns
35
 
9.12
Duplicate Originals
35
 
9.13
Modification
35
 
9.14
Signatories
35
 
9.15
Third Parties
35
 
9.16
Discharge of Taxes, Borrower’s Obligations, Etc.
36
 
9.17
Withholding and Other Tax Liabilities
36
 
9.18
Consent to Jurisdiction
36
 
9.19
Waiver of Jury Trial
36
 
9.20
Consequential Damages
37
 
9.21
Nonliability of Lender
37
           
SCHEDULES
 
Schedule I
Ownership
 
Schedule II
First Mortgage Notes
 






iii
 

--------------------------------------------------------------------------------

 



LOAN AGREEMENT
 
This Loan Agreement (“Agreement”) is dated this 15th day of December, 2008, by
and between South Jersey Gas Company (“Borrower”), a New Jersey corporation and
Toronto Dominion (New York) LLC (“Lender”).
 
BACKGROUND
 
A.           Borrower desires to establish financing arrangements with Lender
and Lender is willing to make loans and extensions of credit to Borrower under
the terms and provisions hereinafter set forth.
 
B.           The parties desire to define the terms and conditions of their
relationship in writing.
 
NOW, THEREFORE, the parties hereto, intending to be legally bound, hereby agree
as follows:
 
SECTION I.  DEFINITIONS AND INTERPRETATION
 
1.1           Terms Defined: As used in this Agreement, the following terms have
the following respective meanings:
 
Adjusted LIBOR Rate – For the LIBOR Interest Period for each LIBOR Rate Loan
comprising part of the same borrowing (including conversions, extensions and
renewals), a per annum interest rate determined pursuant to the following
formula:
 
Adjusted LIBOR Rate     =     London Interbank Offered Rate
           1 – LIBOR Reserve Percentage
 
Affiliate – With respect to any Person, (a) any Person which, directly or
indirectly through one or more intermediaries controls, or is controlled by, or
is under common control with, such Person, or (b) any Person who is a director
or officer (i) of such Person, (ii) of any Subsidiary of such Person, or (iii)
of any person described in clause (a) above.  For purposes of this definition,
control of a Person shall mean the power, direct or indirect, to direct or cause
the direction of the management and policies of such Person whether by contract
or otherwise.  Control may be by ownership, contract, or otherwise.
 

 

--------------------------------------------------------------------------------

 

Applicable Margin – For any Loan made to Borrower on any date, the rate per
annum as set forth below, determined by reference to the Corporate Credit
Ratings:
 
Level
Corporate Credit Rating
Applicable Base Rate Margin
Applicable LIBOR
Margin
I
Greater than
BBB-/Baa3
0.000%
1.00%
II
Less than or equal to BBB-/Baa3
or no rating
0.000%
1.25%

 
Any change in the Applicable Margin will be effective as of the date on which
the applicable Selected Rating Agency, as the case may be, announces the
applicable change in the Corporate Credit Ratings.  Borrower shall notify Lender
in writing promptly after becoming aware of any change in the Corporate Credit
Ratings.
 
For purposes of the foregoing, (i) if the Corporate Credit Ratings established
or deemed to have been established by the Selected Rating Agencies shall fall
within different “Levels”, the lower rating will apply; (ii) if only one of the
Selected Rating Agencies maintains Corporate Credit Ratings, then the rating of
such single rating agency will apply; and (iii) if the rating system of Moody’s,
S&P or Fitch shall change, or if Moody’s, S&P or Fitch shall cease to be in the
business of providing Corporate Credit Ratings, Borrower and Lender shall
negotiate in good faith to amend this definition to reflect such changed rating
system or the unavailability of ratings from Moody’s, S&P or Fitch, and, pending
the effectiveness of any such amendment, the Corporate Credit Ratings shall be
determined by reference to the Corporate Credit Ratings most recently in effect
prior to such change or cessation.
 
Applicable Rate :
 
a.           in the case of each Base Rate Loan, a rate per annum equal at all
times to the sum of the Base Rate plus the Applicable Base Rate Margin in effect
from time to time;
 
b.           in the case of each LIBOR Rate Loan comprising part of the same
Loan, a rate per annum during each LIBOR Interest Period equal at all times to
the sum of the Adjusted LIBOR Rate for such LIBOR Interest Period plus the
Applicable LIBOR Margin in effect from time to time during such LIBOR Interest
Period.
 
Authorized Officer – Any officer (or comparable equivalent) of Borrower
authorized by specific resolution of Borrower to request Loans or execute
Quarterly Compliance Certificates as set forth in the authorization certificate
delivered to Lender substantially in the form of Exhibit “A” attached hereto.
 
Bank Affiliate – With respect to Lender, any Person which, directly or
indirectly, is in control of, is controlled by, or is under common control with
Lender.  For purposes of this definition, control of a Person shall mean the
power, direct or indirect, (x) to vote 25% or more of any class of Capital Stock
having ordinary voting power for the election of directors of such Person or
other Persons performing similar functions for any such Person, or (y) to direct
or cause the direction of the management and policies of such Person whether by
ownership of Capital Stock, contract or otherwise.
 

 
2

--------------------------------------------------------------------------------

 

 
Bankruptcy Code – Title 11 of the United States Code entitled “Bankruptcy”, as
now or hereinafter in effect, or any successor statute.
 
Base Rate – The highest of (a) the “Prime Rate” of interest as published in the
“Money Rates” section of The Wall Street Journal on the applicable date (or the
highest “Prime Rate” if more than one is published) as such rate may change from
time to time; (b) the Federal Funds Rate plus fifty (50) basis points; or (c)
the Daily LIBOR Rate plus one hundred (100) basis points.  If The Wall Street
Journal ceases to be published or goes on strike or is otherwise not published,
Lender may use a similar published prime or base rate.  The Base Rate is not
necessarily the lowest or best rate of interest offered by Lender to any
borrower or class of borrowers.
 
Base Rate Loans – That portion of the Loans accruing interest based on a rate
determined by reference to the Base Rate.
 
Business Day – (i) A day other than Saturday or Sunday when Lender is open for
business in New York, New York; or (ii) with respect to any LIBOR Rate Loan, any
day which is a Business Day as described in clause (i) and which is also a day
for trading by and between banks in dollar deposits in the London interbank
market.
 
Capital Expenditures – For any period, the aggregate of all expenditures made in
respect of the purchase, construction or other acquisition of fixed or capital
assets, determined in accordance with GAAP.
 
Capital Stock – With respect to any Person, any and all shares, interests,
rights to purchase, warrants, options, participations or other equivalents of or
interests in (however designated) equity of such Person, including any preferred
interest, any limited or general partnership interest and any limited liability
company membership interest.
 
Change in Control – (a) Parent ceasing at any time to own at least 100% of the
Capital Stock having voting rights of Borrower, or (b) the occurrence of either
of the following: (i) any entity, person (within the meaning of Section 14(d) of
the Securities Exchange Act of 1934, as amended (the “Exchange Act”) or group
(within the meaning of Section 13(d)(3) or 14(d)(2) of the Exchange Act) which
theretofore was beneficial owner (as defined in Rule 13d-3 under the Exchange
Act) of less than 20% of Parent’s then outstanding common stock either (x)
acquires shares of common stock of Parent in a transaction or series of
transactions that results in such entity, person or group directly or indirectly
owning beneficially 20% or more of the outstanding common stock of Parent, or
(y) acquires, by proxy or otherwise, the right to vote for the election of
directors, for any merger, combination or consolidation of Parent or any of its
direct or indirect Subsidiaries, or, for any other matter or question, more than
20% of the then outstanding voting securities of Parent; or (ii) 20% or more of
the directors of the board of directors of Parent fail to consist of Continuing
Directors.
 
Closing – Section 4.6.
 

 
3

--------------------------------------------------------------------------------

 

 
Closing Date – Section 4.6.
 
Consolidated – When used with reference to any accounting term, the amount
described by such accounting term, determined on a consolidated basis in
accordance with GAAP, after elimination of intercompany items.
 
Consolidated Total Capitalization – The sum of (i) Indebtedness of Borrower and
its Consolidated Subsidiaries, plus (ii) the sum of the Capital Stock (excluding
treasury stock and capital stock subscribed for and unissued) and surplus
(including earned surplus, capital surplus, translation adjustment, the balance
of the current profit and loss account not transferred to surplus and
accumulated comprehensive other income) accounts of Borrower and its
Consolidated Subsidiaries appearing on a consolidated balance sheet of Borrower
and its Consolidated Subsidiaries, in each case prepared as of the date of
determination in accordance with GAAP, after eliminating all intercompany
transactions and all amounts properly attributable to minority interests, if
any, in the stock and surplus of Subsidiaries.
 
Continuing Director – With respect to any Person as of any date of
determination, any member of the board of directors of such Person who (a) was a
member of such board of directors on the Closing Date, or (b) was nominated for
election or elected to such board of directors with the approval of a majority
of the Continuing Directors who were members of such board at the time of such
nomination or election.
 
Corporate Credit Ratings – The ratings assigned to the corporate credit of
Borrower by the Selected Rating Agencies.
 
Daily LIBOR Rate - For any day, the rate per annum determined by Lender by
dividing (x) the Published Rate by (y) a number equal to 1.00 minus the
percentage prescribed by the Federal Reserve for determining the maximum reserve
requirements with respect to any eurocurrency funding by banks on such day.
 
Default – Any event, act, condition or occurrence which with notice, or lapse of
time or both, would constitute an Event of Default hereunder.
 
Disclosure Documents – Collectively, Borrower’s Annual Report on Form 10-K for
the year ended December 31, 2007, its Quarterly Reports on Form 10-Q for the
quarters ended March 31, 2006, June 30, 2008 and September 30, 2008, and any
Current Report on Form 8-K delivered to Lender at least three (3) Business Days
prior to the date of this Agreement.
 
Environmental Laws – Any and all Federal, foreign, state, local or municipal
laws, rules, orders, regulations, statutes, ordinances, codes, decrees and any
and all common law requirements, rules and bases of liability regulating,
relating to or imposing liability or standards of conduct concerning pollution,
protection of the environment, or the impact of pollutants, contaminants or
toxic or hazardous substances on human health or the environment, as now or may
at any time hereafter be in effect.
 
ERISA – The Employee Retirement Income Security Act of 1974, as the same may be
amended, from time to time.

 
4

--------------------------------------------------------------------------------

 

 
ERISA Affiliate – Any Person which for purposes of Title IV of ERISA is a member
of Borrower’s controlled group, or under common control with Borrower, within
the meaning of Section 414 of the Code, and the regulations promulgated and
rulings issued thereunder.
 
ERISA Event – (i) The occurrence of a reportable event, within the meaning of
Section 4043 of ERISA, unless the 30-day notice requirement with respect thereto
has been waived by the PBGC; (ii) the provision by the administrator of any Plan
of a notice of intent to terminate such Plan, pursuant to Section 4041(a)(2) of
ERISA (including any such notice with respect to a plan amendment referred to in
Section 4041(e) of ERISA); (iii) the cessation of operations at a facility in
the circumstances described in Section 4062(e) of ERISA; (iv) the withdrawal by
Borrower or an ERISA Affiliate from a Multiemployer Plan during a plan year for
which it was a “substantial employer” as defined in Section 4001(a)(2) of ERISA;
(v) the failure by Borrower or any ERISA Affiliate to make a payment to a Plan
required under Section 302 of ERISA, which results in a lien pursuant to Section
302(f) of ERISA; (vi) the adoption of an amendment to a Plan requiring the
provision of security to such Plan, pursuant to Section 307 of ERISA; or (vii)
the institution by the PBGC of proceedings to terminate a Plan, pursuant to
Section 4042 of ERISA, or the occurrence of any event or condition which might
reasonably constitute grounds under Section 4042 of ERISA for the termination
of, or the appointment of a trustee to administer, a Plan by the PBGC.
 
Event of Default – Section 8.1.
 
Expenses – Section 9.6.
 
Federal Funds Rate – For any period, a fluctuating interest rate per annum equal
for each day during such period to the weighted average of the rates on
overnight Federal funds transactions with members of the Federal Reserve System
arranged by Federal funds brokers, as published for such day (or, if such day is
not a Business Day, for the next preceding Business Day) by the Federal Reserve
Lender of New York, or, if such rate is not so published for any day which is a
Business Day, the average of the quotations for such day on such transactions
received by Lender from three Federal funds brokers of recognized standing
selected by it.
 
First Mortgage Notes – Those First Mortgage Notes identified on Schedule
II attached hereto, and subsequent promissory notes or other evidences of
indebtedness of Borrower in each case secured by first mortgages on real
property owned by Borrower or its Subsidiaries.
 
Fiscal Year – The fiscal year of Borrower, January 1 to December 31.
 
Fitch – Fitch Ratings, Inc.
 
GAAP – Generally accepted accounting principles as in effect on the Closing Date
applied in a manner consistent with the most recent audited financial statements
of Borrower furnished to Lender and described in Section 5.3 herein.

 
5

--------------------------------------------------------------------------------

 

 
Governmental Action – All authorizations, consents, approvals, waivers,
exceptions, variances, orders, licenses, exemptions, publications, filings,
notices to and declarations of or with any Governmental Authority, other than
routine reporting requirements the failure to comply with which will not affect
the validity or enforceability of this Agreement or any other Loan Document or
have a material adverse effect on the transactions contemplated by this
Agreement or any other Loan Document.
 
Governmental Authority – Any federal, state or local government or political
subdivision, or any agency, authority, bureau, central bank, commission,
department or instrumentality of either, or any court, tribunal, grand jury, or
arbitration.
 
Hazardous Materials – Any petrochemical or petroleum products, any flammable
materials, explosives, radioactive materials, hazardous materials, hazardous
wastes, hazardous or toxic substances, or related or similar materials, asbestos
or any material containing asbestos, or any other substance or material as so
defined and regulated by any Federal, state or local environmental law,
ordinance, rule, or regulation including, without limitation, the Comprehensive
Environmental Response, Compensation, and Liability Act of 1980, as amended (42
U.S.C.  Sections 9601, et seq.), the Hazardous Materials Transportation Act, as
amended (49 U.S.C.  Sections 1801, et seq.), and the Resource Conservation and
Recovery Act, as amended (42 U.S.C.  Sections 6901, et seq.), and the
regulations adopted and publications promulgated pursuant thereto.
 
Hedging Obligations – With respect to any Person, the obligations of such Person
under any interest rate or currency swap agreement, interest rate or currency
future agreement, interest rate collar agreement, swap agreement (as defined in
11 U.S.C.  § 101), interest rate or currency hedge agreement, and any put, call
or other agreement or arrangement designed to protect such Person against
fluctuations in interest rates or currency exchange rates.
 
Indebtedness – For any Person, all obligations of such Person which in
accordance with GAAP should be classified on a balance sheet of such Person as
liabilities of such Person, and in any event shall include, without duplication,
all (i) indebtedness for borrowed money, (ii) obligations evidenced by bonds,
debentures, notes or other similar instruments, (iii) obligations to pay the
deferred purchase price of property or services, (iv) obligations as lessee
under leases which shall have been or should be, in accordance with GAAP,
recorded as capital leases, (v) obligations as lessee under operating leases
which have been recorded as off-balance sheet liabilities, (vi) obligations
under Hedging Obligations, (vii) reimbursement obligations (contingent or
otherwise) in respect of outstanding letters of credit, (viii) indebtedness of
the type referred to in clauses (i) through (vi) above secured by (or for which
the holder of such indebtedness has an existing right, contingent or otherwise,
to be secured by) any lien or encumbrance on, or security interest in, property
(including, without limitation, accounts and contract rights) owned by such
Person, even though such Person has not assumed or become liable for the payment
of such indebtedness, and (ix) obligations under direct or indirect guaranties
in respect of, and obligations (contingent or otherwise) to purchase or
otherwise acquire, or otherwise to assure a creditor against loss in respect of,
indebtedness or obligations of others of the kinds referred to in clauses (i)
through (vii) above.  Notwithstanding anything to the contrary set forth above,
Capital Stock, including Capital Stock having a preferred interest, shall not
constitute Indebtedness for purposes of this Agreement.

 
6

--------------------------------------------------------------------------------

 

 
Interest Hedging Instrument – Any documentation evidencing any interest rate
swap, interest “cap” or “collar” or any other interest rate hedging device or
swap agreement (as defined in 11 U.S.C.  § 101 et.  seq.) between Borrower and
Lender (or any Affiliate of Lender).
 
IRS – Internal Revenue Service.
 
LIBOR Interest Period – As to LIBOR Rate Loans, a period of fourteen days, one
month, two months, three months or six months, as selected by Borrower pursuant
to the terms of this Agreement (including continuations and conversions
thereof); provided however, (i) if any LIBOR Interest Period would end on a day
which is not a Business Day, such LIBOR Interest Period shall be extended to the
next succeeding Business Day (except that where the next succeeding Business Day
falls in the next succeeding calendar month, then on the next preceding Business
Day), (ii) no LIBOR Interest Period shall extend beyond the Revolving Credit
Maturity Date, and (iii) any LIBOR Interest Period with respect to a LIBOR Rate
Loan that begins on the last Business Day of a calendar month (or on a day for
which there is no numerically corresponding day in the calendar month at the end
of such LIBOR Interest Period) shall end on the last Business Day of the
relevant calendar month at the end of such LIBOR Interest Period.
 
LIBOR Rate Loans – That portion(s) of the Loans accruing interest based on a
rate determined by reference to the Adjusted LIBOR Rate.
 
LIBOR Reserve Percentage – For any day, that percentage (expressed as a decimal)
which is in effect from time to time under Regulation D, as such regulation may
be amended from time to time or any successor regulation, as the maximum reserve
requirement (including, without limitation, any basic, supplemental, emergency,
special, or marginal reserves) applicable with respect to Eurocurrency
liabilities as that term is defined in Regulation D (or against any other
category of liabilities that includes deposits by reference to which the
interest rate of LIBOR Rate Loans is determined), whether or not Lender has any
Eurocurrency liabilities subject to such reserve requirement at that
time.  LIBOR Rate Loans shall be deemed to constitute Eurocurrency liabilities
and as such shall be deemed subject to reserve requirements without benefits of
credits for proration, exceptions or offsets that may be available from time to
time to Lender.  The Adjusted LIBOR Rate shall be adjusted automatically on and
as of the effective date of any change in the LIBOR Reserve Percentage.
 
Lien - Any interest of any kind or nature in property securing an obligation
owed to, or a claim of any kind or nature in property by, a Person other than
the owner of the Property, whether such interest is based on the common law,
statute, regulation or contract, and including, but not limited to, a security
interest or lien arising from a mortgage, encumbrance, pledge, conditional sale
or trust receipt, a lease, consignment or bailment for security purposes, a
trust, or an assignment.  For the purposes of this Agreement, Borrower shall be
deemed to be the owner of any Property which it has acquired or holds subject to
a conditional sale agreement or other arrangement pursuant to which title to the
Property has been retained by or vested in some other Person for security
purposes.
 
Loan Request – Section 2.4(b)(ii).

 
 
7

--------------------------------------------------------------------------------

 

 
Loans – The unpaid balance of cash advances by Lender to Borrower under the
Revolving Credit which may be Base Rate Loans or LIBOR Rate Loans.
 
Loan Documents – Collectively, this Agreement, the Note, and all agreements,
instruments and documents executed and/or delivered in connection therewith, all
as may be supplemented, restated, superseded, amended or replaced from time to
time.
 
London Interbank Offered Rate – With respect to any LIBOR Rate Loan for the
LIBOR Interest Period applicable thereto, the rate of interest per annum
(rounded upwards, if necessary, to the nearest 1/100 of 1%) equal to the British
Bankers Association LIBOR Rate (“BBA LIBOR”) as published by Bloomberg (or such
other commercially available source providing quotations of BBA LIBOR as
designated by Lender from time to time) at approximately 11:00 A.M. (London
time) 2 Business Days prior to the first day of such LIBOR Interest Period for a
term comparable to such LIBOR Interest Period; provided however, if more than
one BBA LIBOR Rate is specified, the applicable rate shall be the arithmetic
mean of all such rates.  If, for any reason, such rate is not available, the
term London Interbank Offered Rate shall mean, with respect to any LIBOR Rate
Loan for the LIBOR Interest Period applicable thereto, the rate of interest per
annum (rounded upwards, if necessary, to the nearest 1/100 of 1%) determined by
Lender to be the average rates per annum at which deposits in dollars are
offered for such LIBOR Interest Period to major banks in the London Interbank
market in London, England at approximately 11:00 A.M. (London time) 2 Business
Days prior to the first day of such LIBOR Interest Period for a term comparable
to such LIBOR Interest Period.
 
Material Adverse Effect – A material adverse effect with respect to (a) the
business, assets, condition (financial or otherwise), liabilities (actual or
contingent), or prospects of (i) Borrower or (ii) Borrower and its Subsidiaries
(taken as a whole), or (b) Borrower’s ability to pay the Obligations in
accordance with the terms hereof, or (c) the validity or enforceability of this
Agreement or any of the other Loan Documents or the rights and remedies of
Lender hereunder or thereunder.
 
Maximum Revolving Credit Amount – The sum of Forty Million Dollars
($40,000,000), as such amount may be reduced from time to time pursuant to
Section 2.9.
 
Moody’s – Moody’s Investors Service, Inc., or any successor thereto.
 
Multiemployer Plan – A multiemployer plan, as defined in Section 4001(a)(3) of
ERISA, which is subject to Title IV of ERISA and to which Borrower or any ERISA
Affiliate is making or accruing an obligation to make contributions, or has
within any of the preceding five plan years made or accrued an obligation to
make contributions, such plan being maintained pursuant to one or more
collective bargaining agreements.
 
Note – The Revolving Credit Note.
 
Notice of Conversion/Extension — A written notice of conversion of a LIBOR Rate
Loan to a Base Rate Loan, or of a Base Rate Loan to a LIBOR Rate Loan or
extension of a LIBOR Rate Loan, in each case substantially in the form of
Exhibit “C” attached hereto.

 
8

--------------------------------------------------------------------------------

 

 
Obligations – All debts, liabilities and obligations of every kind or nature at
any time owing by Borrower to Lender or any other subsidiary of Lender or Bank
Affiliate, under this Agreement, or any other existing or future instrument,
document or agreement, between Borrower or Lender or any other subsidiary of
Lender or Bank Affiliate which is related to or permitted under this Agreement,
and whether principal, interest, fees, indemnification obligations hereunder or
Expenses (specifically including interest accruing after the commencement of any
bankruptcy, insolvency or similar proceeding with respect to Borrower, whether
or not a claim for such post-commencement interest is allowed), including,
without limitation, debts, liabilities and obligations in respect of the
Revolving Credit, and any extensions, modifications, substitutions, increases
and renewals thereof; any amount payable by Borrower or any Subsidiary of
Borrower pursuant to an Interest Hedging Instrument; the payment of all amounts
advanced by Lender or any other subsidiary of Lender or Bank Affiliate to
preserve, protect and enforce rights hereunder; and all Expenses incurred by
Lender or any other subsidiary of Lender or Bank Affiliate.  Without limiting
the generality of the foregoing, Obligations shall include any other debts,
liabilities or obligations owing to Lender or any other subsidiary of Lender or
Bank Affiliate in connection with any lockbox, cash management, or other
services (including electronic funds transfers or automated clearing house
transactions) provided by Lender or any other subsidiary of Lender or Bank
Affiliate to Borrower.
 
OFAC – Section 5.13.
 
Parent – South Jersey Industries, Inc.
 
PBGC – The Pension Benefit Guaranty Corporation.
 
Permitted Indebtedness – Any of the following:
 
(1)           Indebtedness under this Agreement;
 
(2)           Indebtedness of Borrower under the First Mortgage Notes existing
as of the Closing Date and as identified on Schedule II attached hereto, and
subsequent First Mortgage Notes, so long as before and immediately after the
incurrence of such Indebtedness, Borrower is in compliance with Section 6.14;
 
(3)           Any Indebtedness of Borrower so long as before and immediately
after the incurrence of such Indebtedness, Borrower is in compliance with
Section 6.14;
 
(4)           Indebtedness of Borrower under Hedging Obligations covering a
notional amount not to exceed the face amount of outstanding Indebtedness.
 
Permitted Investments – (1) Noncallable, direct general obligations of, or
obligations the payment of the principal of and interest on which are
unconditionally guaranteed by, the United States of America; (2) bonds,
participation certificates or other obligations of Federal National Mortgage
Association, Government National Mortgage Association and Federal Home Loan
Mortgage Corporation which are owned as of the Closing Date; (3) certificates of
deposit, bankers’ acceptances or other obligations issued by commercial banks
which are fully insured by the Federal Deposit Insurance Corporation or
certificates of deposit, bankers’ acceptances or other deposit obligations
issued by commercial banks whose unsecured obligations are rated in one of the
two highest rating categories by Moody’s or S&P; (4) obligations issued or
guaranteed by a state or political subdivision of a state rated in one of the
two highest rating categories by Moody’s or S&P; or (5) any other investments
permitted under this Agreement and which Lender has approved in writing.
 

 
9

--------------------------------------------------------------------------------

 
 
 
 
Permitted Lien – With respect to any Person, any of the following:
 
(1)           Liens for taxes, assessments or governmental charges not
delinquent or being contested in good faith and by appropriate proceedings and
for which adequate reserves in accordance with GAAP are maintained on such
Person’s books;
 
(2)           Liens arising out of deposits in connection with workers’
compensation, unemployment insurance, old age pensions or other social security
or retirement benefits legislation;
 
(3)           Deposits or pledges to secure bids, tenders, contracts (other than
contracts for the payment of money), leases, statutory obligations, surety and
appeal bonds, and other obligations of like nature arising in the ordinary
course of such Person’s business;
 
(4)           Liens imposed by law, such as mechanics’, workers’, materialmen’s,
carriers’ or other like liens arising in the ordinary course of such Person’s
business which secure the payment of obligations which are not past due or which
are being diligently contested in good faith by appropriate proceedings and for
which adequate reserves in accordance with GAAP are maintained on such Person’s
books;
 
(5)           Rights of way, zoning restrictions, easements and similar
encumbrances affecting such Person’s real property which do not materially
interfere with the use of such property;
 
(6)           Liens securing Permitted Indebtedness of the type described in
clause (2) of “Permitted Indebtedness”;
 
(7)           Liens securing Permitted Indebtedness, described in clause (3) of
the definition of “Permitted Indebtedness,” not in excess of $12,500,000 in the
aggregate; and
 
(8)           Purchase money security interests for the purchase of equipment to
be used in Borrower’s business, encumbering only the equipment so purchased, and
which secures only the purchase-money Indebtedness incurred to acquire the
equipment so purchased, which Indebtedness qualifies as Permitted Indebtedness.
 
Person – An individual, partnership, corporation, trust, limited liability
company, limited liability partnership, unincorporated association or
organization, joint venture or any other entity.
 
Plan – A Single Employer Plan or a Multiple Employer Plan.
 
Property – Any interest of Borrower in any kind of property or asset, whether
real, personal or mixed, or tangible or intangible.
 

 
10

--------------------------------------------------------------------------------

 

Published Rate - The rate of interest published each Business Day in The Wall
Street Journal “Money Rates” listing under the caption “London Interbank Offered
Rates” for a one month period (or, if no such rate is published therein for any
reason, the Published Rate shall be the eurodollar rate for a one month period
as published in another publication determined by Lender).
 
Quarterly Compliance Certificate – Section 6.13.
 
Regulation D – Regulation D of the Board of Governors of the Federal Reserve
System comprising Part 204 of Title 12, Code of Federal Regulations, as amended,
and any successor thereto.
 
Requirement of Law – As to any Person, each law, treaty, rule or regulation or
determination of an arbitrator or a court or other Governmental Authority, in
each case applicable to or binding upon such Person or any of its property or to
which such Person or any of its property is subject.
 
Revolving Credit – Section 2.1(a).
 
Revolving Credit Closing Fee – Section 2.7(a).
 
Revolving Credit Exposure – At any time, the aggregate amount of all Revolving
Credit Loans made by Lender then outstanding.
 
Revolving Credit Maturity Date – December 14, 2009.
 
Revolving Credit Note – Section 2.1(b).
 
S&P – Standard & Poor’s Ratings Services, a division of the McGraw-Hill
Companies, Inc., or any successor thereto.
 
Selected Rating Agencies – Any two of Moody’s, S&P, Fitch or any other
nationally recognized rating agency selected by Borrower from time to time;
provided that for any such selection to be valid, Borrower shall have notified
Lender of such selection prior to such selection taking effect and if Borrower
has not notified Lender of any such selection, then Borrower shall be deemed to
have selected Moody’s and S&P.
 
Significant Subsidiary – With respect to any Person, a Subsidiary which meets
any of the following conditions:
 
(a)           such Person’s and its other Subsidiaries’ investments in and
advances to the Subsidiary exceed 10% of the total assets of such Person and its
Consolidated Subsidiaries as of the end of the most recently completed fiscal
quarter;
 
(b)           such Person’s and its other Subsidiaries’ proportionate share (as
determined by ownership interests) of the total assets (after intercompany
eliminations) of the Subsidiary exceeds 10% of the total assets of such Person
and its Consolidated Subsidiaries as of the end of the most recently completed
fiscal quarter; or

 
11

--------------------------------------------------------------------------------

 

 
(c)           such Person’s and its other Subsidiaries’ proportionate share (as
determined by ownership interests) in the income from continuing operations
before income taxes, extraordinary items and cumulative effect of changes in
accounting principles of the Subsidiary exceeds 10% of such income of such
Person and its Consolidated Subsidiaries for the most recently completed fiscal
quarter.
 
Single Employer Plan – A single employer plan, as defined in Section 4001(a)(15)
of ERISA, which is subject to Title IV of ERISA and which (i) is maintained for
employees of Borrower or an ERISA Affiliate and no Person other than Borrower
and its ERISA Affiliates or (ii) was so maintained and in respect of which
Borrower or an ERISA Affiliate could have liability under Section 4069 of ERISA
in the event such plan has been or were to be terminated.
 
Solvent – With respect to any Person, that such Person (a) has capital
sufficient to carry on its business and transactions and all business and
transactions in which it is about to engage and is able to pay its debts as they
mature, (b) owns property having a value, both at fair valuation and at present
fair saleable value, greater than the amount required to pay its probable
liabilities (including contingencies), and (c) does not believe that it will
incur debts or liabilities beyond its ability to pay such debts or liabilities
as they mature.
 
Subsidiary – With respect to any Person, any corporation or unincorporated
entity of which more than 50% of the outstanding capital stock (or comparable
interest) having ordinary voting power (irrespective of whether at the time
capital stock (or comparable interest) of any other class or classes of such
corporation or entity shall or might have voting power upon the occurrence of
any contingency) is at the time directly or indirectly owned by said Person
(whether directly or through one of more other Subsidiaries).  In the case of an
unincorporated entity, a Person shall be deemed to have more than 50% of
interests having ordinary voting power only if such Person’s vote in respect of
such interests comprises more than 50% of the total voting power of all such
interests in the unincorporated entity.
 
Total Common Equity – The sum of the Capital Stock (excluding treasury stock and
capital stock subscribed for and unissued) and surplus (including earned
surplus, capital surplus, translation adjustment, the balance of the current
profit and loss account not transferred to surplus and accumulated comprehensive
other income) accounts of Borrower and its Consolidated Subsidiaries appearing
on a consolidated balance sheet of Borrower and its Consolidated Subsidiaries,
in each case prepared as of the date of determination in accordance with GAAP,
after eliminating all intercompany transactions and all amounts properly
attributable to minority interests, if any, in the stock and surplus of
Subsidiaries.
 
Unused Revolving Credit Commitment – At any particular time, an amount equal to
the excess, if any, of the Maximum Revolving Credit Amount at such time over the
Revolving Credit Exposure at such time.
 
 
12

--------------------------------------------------------------------------------

 

1.2           Accounting Principles: Where the character or amount of any asset
or liability or item of income or expense is required to be determined or any
consolidation or other accounting computation is required to be made for the
purposes of this Agreement, this shall be done in accordance with GAAP as in
effect on the Closing Date, to the extent applicable, except as otherwise
expressly provided in this Agreement.  If there are any changes in GAAP after
the Closing Date that would affect the computation of the financial covenants in
Section 6.14, such changes shall only be followed, with respect to such
financial covenants, from and after the date this Agreement shall have been
amended to take into account any such changes.
 
1.3           Construction: No doctrine of construction of ambiguities in
agreements or instruments against the interests of the party controlling the
drafting shall apply to any Loan Documents.
 
SECTION II.  THE LOANS
 
2.1           Revolving Credit – Description:
 
a.           Subject to the terms and conditions of this Agreement, Lender
hereby establishes for the benefit of Borrower a revolving credit facility
(collectively, the “Revolving Credit”) which shall include cash Loans extended
by Lender to Borrower from time to time hereunder.  The aggregate principal
amount of Loans shall not at any time exceed the Maximum Revolving Credit
Amount.  Subject to such limitation, the outstanding balance of Loans under the
Revolving Credit may fluctuate from time to time, to be reduced by repayments
made by Borrower, to be increased by future Loans which may be made by Lender,
to Borrower, and, subject to the provisions of Section 8 below, shall be due and
payable on the Revolving Credit Maturity Date.  The aggregate principal amount
of Loans outstanding at any time cannot exceed the Maximum Revolving Credit
Amount.
 
b.           At Closing, Borrower shall execute and deliver a promissory note to
Lender for the Maximum Revolving Credit Amount (“Revolving Credit Note”).  The
Revolving Credit Note shall evidence Borrower’s unconditional obligation to
repay Lender for all Loans made under the Revolving Credit, with interest as
herein provided.  Each Loan under the Revolving Credit shall be deemed evidenced
by the Revolving Credit Note, which is deemed incorporated herein by reference
and made part hereof.  The Revolving Credit Note shall be in form and substance
satisfactory to Lender.
 
c.           The term of the Revolving Credit shall expire on the Revolving
Credit Maturity Date.  On such date, unless having been sooner accelerated by
Lender pursuant to the terms hereof (i) all principal, interest and other fees,
Expenses and other Obligations owing under the Revolving Credit shall be due and
payable in full, and (ii) Lender’s commitment to make Loans under the Revolving
Credit shall terminate.  As of and after such date Borrower shall not request
and Lender shall not make any further Loan under the Revolving Credit.
 
2.2           [Intentionally Omitted]
 
2.3           [Intentionally Omitted]
 

 
 
13

--------------------------------------------------------------------------------

 

2.4           Loans and Payments:
 
a.           Except to the extent otherwise set forth in this Agreement (or in
the case of an Interest Hedging Instrument under the applicable agreements), all
payments of principal and of interest on the Revolving Credit, and all Expenses,
fees, indemnification obligations and all other charges and any other
Obligations of Borrower, shall be made to Lender at such office or account as
Lender may direct from time to time, in United States dollars, in immediately
available funds.  Lender shall have the unconditional right and discretion and
Borrower hereby authorizes Lender) to charge Borrower’s operating and/or deposit
account(s) for all of Borrower’s Obligations as they become due from time to
time under this Agreement including, without limitation, interest, principal,
fees, indemnification obligations and reimbursement of Expenses.  Alternatively,
Lender may in its sole and absolute discretion (and Borrower hereby authorizes
Lender to) make a Loan under the Revolving Credit in a sum sufficient to pay all
interest accrued and payable on the Obligations and to pay all costs, fees and
Expenses owing hereunder.  Any payments received prior to 2:00 p.m.  Eastern
time on any Business Day shall be deemed received on such Business Day.  Any
payments (including any payment in full of the Obligations), received after 2:00
p.m.  Eastern time on any Business Day shall be deemed received on the
immediately following Business Day.
 
b.           Loans which may be made by Lender from time to time under the
Revolving Credit shall be made available by crediting such proceeds to
Borrower’s operating account with Lender or such other account designated by
Borrower to Lender in writing.
 
i.           All Loans requested by Borrower under the Revolving Credit that are
(a) LIBOR Rate Loans must be in the minimum amount of One Million Dollars
($1,000,000) and integral multiples of Five Hundred Thousand Dollars ($500,000)
in excess thereof and (b) Base Rate Loans must be in the minimum amount of Five
Hundred Thousand Dollars ($500,000) and integrated multiples of One Hundred
Thousand Dollars ($100,000) in excess thereof.
 
ii.           All Loans requested by Borrower under the Revolving Credit are to
be in writing pursuant to a written request (“Loan Request”) executed by an
Authorized Officer in the form of Exhibit ”B” attached hereto.  Requests for
Base Rate Loans must be requested by 11:00 A.M., Eastern time, on the date such
Loan is to be made.  Requests for LIBOR Rate Loans must be requested three (3)
Business Days in advance and must specify the amount of the LIBOR Rate Loan and
the LIBOR Interest Period.  If no LIBOR Interest Period is specified, the LIBOR
Interest Period shall be deemed to be a one month period.
 
iii.           Upon receiving a request for a Loan in accordance with
subparagraph (ii) above, and subject to the conditions set forth in this
Agreement, Lender shall make the requested Loan available to Borrower as soon as
is reasonably practicable thereafter on the day the requested Loan is to be
made.
 
2.5           Interest:
 
a.           The unpaid principal balance of Loans under the Revolving Credit
shall bear interest, subject to the terms hereof, at a per annum rate equal to
the Applicable Rate.
 
b.           Interest on Base Rate Loans shall be payable quarterly, in arrears,
on January 1, April 1, July 1 and October 1, and on the Revolving Credit
Maturity Date.  Interest on LIBOR Rate Loans shall be payable on the last day of
the applicable LIBOR Interest Period or, in the case of a LIBOR Interest Period
which is six months, at the end of the three month period, and on the Revolving
Credit Maturity Date.

 
 
14

--------------------------------------------------------------------------------

 

 
c.           Borrower may, in the case of Revolving Credit Loans, elect from
time to time to convert Base Rate Loans to LIBOR Rate Loans, by delivering a
Notice of Conversion/Extension to Lender at least three (3) Business Days prior
to the proposed date of conversion.  In addition, Borrower may elect from time
to time to convert all or any portion of a LIBOR Rate Loan to a Base Rate Loan
by giving Lender irrevocable written notice thereof by 12:00 noon one (1)
Business Day prior to the proposed date of conversion.  LIBOR Rate Loans may
only be converted to Base Rate Loans on the last day of the applicable LIBOR
Interest Period.  If the date upon which a LIBOR Rate Loan is to be converted to
a Base Rate Loan is not a Business Day, then such conversion shall be made on
the next succeeding Business Day and during the period from such last day of a
LIBOR Interest Period to such succeeding Business Day such Loan shall bear
interest as if it were a Base Rate Loan.  All or any part of outstanding Base
Rate Loans may be converted as provided herein; provided that no Loan may be
converted into a LIBOR Rate Loan when any Default or Event of Default has
occurred and is continuing.
 
d.           Borrower may continue any LIBOR Rate Loans upon the expiration of a
LIBOR Interest Period with respect thereto by delivering a Notice of
Conversion/Extension to Lender at least three (3) Business Days prior to the
proposed date of extension; provided that no LIBOR Rate Loan may be continued as
such when any Default or Event of Default has occurred and is continuing, in
which case such Loan shall be automatically converted to a Base Rate Loan at the
end of the applicable LIBOR Interest Period with respect thereto.  If Borrower
shall fail to give timely notice of an election to continue a LIBOR Rate Loan,
or the continuation of LIBOR Rate Loans is not permitted hereunder, each such
LIBOR Rate Loan shall be automatically converted to a Base Rate Loan at the end
of the applicable LIBOR Interest Period with respect thereto.
 
e.           Borrower may not have more than four (4) LIBOR Rate Loans
outstanding at any time.
 
2.6           Additional Interest Provisions:
 
a.           Interest on the LIBOR Rate Loans shall be calculated on the basis
of a year of three hundred sixty (360) days but charged for the actual number of
days elapsed.  Interest on the Base Rate Loans shall be calculated on the basis
of a year of three hundred sixty five (365) or three hundred sixty six (366)
days, as the case may be, but charged for the actual number of days elapsed.
 
b.           After the occurrence and during the continuance of an Event of
Default hereunder, the per annum effective rate of interest on all outstanding
principal under the Loans, shall be increased by two hundred (200) basis
points.  All such increases may be applied retroactively to the date of the
occurrence of the Event of Default.  Borrower agrees that the default rate
payable to Lender is a reasonable estimate of Lender’s damages and is not a
penalty.
 
c.           All contractual rates of interest chargeable on outstanding
principal under the Loans shall continue to accrue and be paid even after
Default, an Event of Default, maturity, acceleration, judgment, bankruptcy,
insolvency proceedings of any kind or the happening of any event or occurrence
similar or dissimilar.
 

 
 
15

--------------------------------------------------------------------------------

 



d.           In no contingency or event whatsoever shall the aggregate of all
amounts deemed interest hereunder and charged or collected pursuant to the terms
of this Agreement exceed the highest rate permissible under any law which a
court of competent jurisdiction shall, in a final determination, deem applicable
hereto.  In the event that such court determines Lender has charged or received
interest hereunder in excess of the highest applicable rate, Lender shall apply,
in its sole discretion, and set off such excess interest received by Lender
against other Obligations due or to become due and such rate shall automatically
be reduced to the maximum rate permitted by such law.
 
e.           Borrower shall not request and Lender shall not make or continue,
or convert any Loan to a LIBOR Rate Loan while a Default or an Event of Default
exists.
 
       2.7           Fees and Charges:
 
a.           At Closing, Lender shall have fully earned and Borrower shall
unconditionally pay to Lender, a non-refundable fee with respect to the
Revolving Credit (“Revolving Credit Closing Fee”) of Forty Thousand Dollars
($40,000), less amounts previously paid thereon.
 
b.           Borrower hereby agrees to pay to Lender a facility fee (the
“Facility Fee”), equal to the average daily amount of the Unused Revolving
Credit Commitment during the preceding calendar quarter (or such shorter period
commencing with the Closing Date or ending on the Revolving Credit Maturity
Date) multiplied by a rate per annum equal to one eighth of one percent
(0.125%), payable quarterly in arrears on January 1, April 1, July 1 and October
1, and on the Revolving Credit Maturity Date.  The Facility Fee due to Lender
shall commence to accrue on the Closing Date and shall cease to accrue on the
Revolving Credit Maturity Date.
 
2.8           Prepayments: Borrower may prepay the Revolving Credit in whole or
in part at any time or from time to time, without penalty or premium except as
provided in Section 2.11.  Any prepayment shall be accompanied by all accrued
and unpaid interest, fees and Expenses, and shall first be applied to any Base
Rate Loans and then to LIBOR Rate Loans.
 
2.9           Reduction of Revolving Credit: Upon at least five Business Days’
prior irrevocable written notice to Lender, Borrower may at any time in whole
permanently terminate, or from time to time in part permanently reduce, the
Maximum Revolving Credit Amount; provided, however, that (i) each partial
reduction of the Maximum Revolving Credit Amount shall be in a minimum principal
amount of $1,000,000 or in integral multiples of $1,000,000 in excess thereof,
and (ii) the Maximum Revolving Credit Amount may not be reduced or terminated
if, after giving effect thereto and to any prepayments on the Loans made on the
effective date thereof, the aggregate amount of all Loans at such time would
exceed the Maximum Revolving Credit Amount at such time.
 

 
16

--------------------------------------------------------------------------------

 

2.10           Capital Adequacy: If any present or future law, governmental
rule, regulation, policy, guideline, directive or similar requirement (whether
or not having the force of law) imposes, modifies, or deems applicable any
capital adequacy, capital maintenance or similar requirement which affects the
manner in which Lender allocates capital resources to its commitments (including
any commitments hereunder), and as a result thereof, in the opinion of Lender,
the rate of return on Lender’s capital with regard to the Loans is reduced to a
level below that which Lender could have achieved but for such circumstances,
then in such case and upon notice from Lender to Borrower, from time to time,
Borrower shall pay Lender such additional amount or amounts as shall compensate
Lender for such reduction in Lender’s rate of return.  Such notice shall contain
the statement of Lender with regard to any such amount or amounts which shall,
in the absence of manifest error, be binding upon Borrower.  In determining such
amount, Lender may use any reasonable method of averaging and attribution that
it deems applicable.
 
      2.11           Funding Indemnity: Borrower shall indemnify Lender, and
hold Lender harmless from any loss, damages, liability, or expense which Lender
may sustain or incur as a consequence of the making of a prepayment of Loans on
a day which is not the last day of a LIBOR Interest Period with respect
thereto.  With respect to such Loans, such indemnification shall equal the
excess, if any, of (i) the amount of interest which would have accrued on the
amount so prepaid for the period from the date of such prepayment at the
applicable rate of interest for such Loans provided for herein over (ii) the
amount of interest (as reasonably determined by Lender) which would have accrued
to Lender on such amount by placing such amount on deposit for a comparable
period with leading banks in the London interbank Eurodollar market.  This
covenant shall survive the termination of this Agreement, and the payment of the
Obligations.
 
2.12           Inability to Determine Interest Rate: Notwithstanding any other
provision of this Agreement, if Lender shall reasonably determine (which
determination shall be conclusive and binding absent manifest error) that, (i)
by reason of circumstances affecting the relevant market, reasonable and
adequate means do not exist for ascertaining the Adjusted LIBOR Rate for a LIBOR
Interest Period, or (ii) the Adjusted LIBOR Rate does not adequately and fairly
reflect the cost to Lender of funding LIBOR Rate Loans that Borrower has
requested be outstanding as a LIBOR Rate Loan during a LIBOR Interest Period,
Lender shall forthwith give telephone notice of such determination, confirmed in
writing, to Borrower at least two (2) Business Days prior to the first day of
such LIBOR Interest Period.  Unless Borrower shall have notified Lender upon
receipt of such telephone notice that it wishes to rescind or modify its request
regarding such LIBOR Rate Loans, any Loans that were requested to be made as
LIBOR Rate Loans shall be made as Base Rate Loans and any Loans that were
requested to be converted into or continued as LIBOR Rate Loans shall remain as
or be converted into Base Rate Loans.  Until any such notice has been withdrawn
by Lender, no further Loans shall be made as, continued as, or converted into,
LIBOR Rate Loans for the LIBOR Interest Periods so affected.
 
2.13           Illegality: Notwithstanding any other provision of this
Agreement, if the adoption of or any change in any Requirement of Law or in the
interpretation or application thereof to Lender by the relevant Governmental
Authority shall make it unlawful for Lender to make or maintain LIBOR Rate Loans
as contemplated by this Agreement, or to obtain in the interbank Eurodollar
market, the funds with which to make such Loans, (a) Lender shall promptly
notify Borrower thereof, (b) the commitment of Lender hereunder to make LIBOR
Rate Loans or continue LIBOR Rate Loans as such shall forthwith be suspended
until Lender shall give notice that the condition or situation which gave rise
to the suspension shall no longer exist, and (c) Lender’s Loans then outstanding
as LIBOR Rate Loans, if any, shall be converted on the last day of the LIBOR
Interest Period for such Loans, or within such earlier period as required by
law, to Base Rate Loans.  Borrower hereby agrees promptly to pay Lender, upon
its demand, any additional amounts necessary to compensate Lender for actual and
direct costs (but not including anticipated profits) reasonably incurred by
Lender in connection with any repayment in accordance with this Section 2.13,
including but not limited to, any interest or fees payable by Lender to lenders
of funds obtained by it in order to make or maintain its LIBOR Rate Loans
hereunder.  A certificate as to any additional amounts payable pursuant to this
Section 2.13 submitted by Lender, to Borrower shall be presumptive evidence of
such amounts owing.  Lender agrees to use reasonable efforts to avoid or to
minimize any amounts which may otherwise be payable pursuant to this Section
2.13; provided however, that such efforts shall not cause the imposition on
Lender of any additional costs or legal or regulatory burdens deemed by Lender
in its reasonable discretion to be material.
 
 
 
17

--------------------------------------------------------------------------------

 

 
2.14           Requirements of Law:
 
a.           If the adoption of or any change in any Requirement of Law or in
the interpretation or application thereof or compliance by Lender with any
request or directive (whether or not having the force of law) from any central
bank or other Governmental Authority made subsequent to the date hereof:
 
i.           shall subject Lender to any tax of any kind whatsoever with respect
to any LIBOR Rate Loan made by it, or change the basis of taxation of payments
to Lender in respect thereof (except for changes in the rate of tax on the
overall net income of Lender);
 
ii.           shall impose, modify, or hold applicable, any reserve, special
deposit, compulsory loan, or similar requirement against assets held by,
deposits or other liabilities in, or for the account of, advances, loans, or
other extension of credit (including participations therein) by, or any other
acquisition of funds by, any office of Lender which is not otherwise included in
the determination of the LIBOR Rate hereunder; or
 
iii.           shall impose on such Lender any other condition;
 
iv.           and the result of any of the foregoing is to materially increase
the cost to Lender of making or maintaining LIBOR Rate Loans, or to reduce any
amount receivable hereunder, or under any Note, then, in any such case, Borrower
shall promptly pay Lender, upon its demand, any additional amounts necessary to
compensate Lender for such additional costs or reduced amount receivable which
Lender reasonably deems to be material as determined by Lender, with respect to
its LIBOR Rate Loans.  A certificate as to any additional amounts payable
pursuant to this Section 2.14 submitted by Lender to Borrower shall be
presumptive evidence of such amounts owing.  Lender agrees to use reasonable
efforts to avoid, or to minimize, any amounts which might otherwise be payable
pursuant to this Section 2.14; provided however, that such efforts shall not
cause the imposition on Lender of any additional costs or legal regulatory
burdens deemed by Lender in good faith to be material.
 
b.           The agreements in this Section 2.14 shall survive the termination
of this Agreement and payment of the Obligations.
 
SECTION III.  [INTENTIONALLY OMITTED]
 

 
18

--------------------------------------------------------------------------------

 

SECTION IV.  CLOSING AND CONDITIONS PRECEDENT TO LOANS
 
Closing under this Agreement is subject to the following conditions precedent
(all instruments, documents and agreements to be in form and substance
satisfactory to Lender and Lender’s counsel):
 
4.1           Resolutions, Opinions, and Other Documents: Borrower shall have
delivered, or caused to be delivered to Lender the following:
 
a.           this Agreement, the Note and each of the other Loan Documents all
properly executed;
 
b.           each of the other documents to be executed and/or delivered by
Borrower or any other Person pursuant to this Agreement;
 
c.           certified copies of (i) resolutions of Borrower’s board of
directors or managing members (as applicable) authorizing the execution,
delivery and performance of this Agreement, the Notes to be issued hereunder and
each of the other Loan Documents required to be delivered by any Section hereof
and (ii) Borrower’s articles or certificate of incorporation and by-laws;
 
d.           an incumbency certificate for Borrower identifying all Authorized
Officers, with specimen signatures;
 
e.           a certificate of good standing for Borrower, dated on or
immediately prior to the Closing Date, from the Secretary of State of the state
of organization of Borrower and from all states in which Borrower is required to
obtain a certificate of good standing or like certificate due to the nature of
its operations in such state;
 
f.           a written opinion of Borrower’s independent counsel addressed to
Lender and opinions of such other counsel as Lender deems reasonably necessary;
 
g.           such financial statements (including all Disclosure Documents),
reports, certifications and other operational information as Lender may
reasonably require, satisfactory in all respects to Lender;
 
h.           payment by Borrower of all fees including, without limitation,
Revolving Credit Closing Fee, and Expenses associated with the Loans;
 
i.           Insurance certificates and policies as required under Section 6.5;
and
 
j.           such other documents reasonably required by Lender.
 
4.2           Absence of Certain Events: At the Closing Date, no Default or
Event of Default hereunder shall have occurred and be continuing, and no default
or event of default shall have occurred and be continuing under any existing
Indebtedness of Borrower.
 

 
19

--------------------------------------------------------------------------------

 

4.3           Warranties and Representations at Closing: The warranties and
representations contained in Section 5 as well as any other Section of this
Agreement shall be true and correct in all respects on the Closing Date with the
same effect as though made on and as of that date.  Borrower shall not have
taken any action or permitted any condition to exist which would have been
prohibited by any Section hereof.
 
4.4           Compliance with this Agreement: Borrower shall have performed and
complied with all agreements, covenants and conditions contained herein
including, without limitation, the provisions of Sections 6 and 7 hereof, which
are required to be performed or complied with by Borrower before or at the
Closing Date.
 
4.5           Authorized Officers’ Certificate: Lender shall have received a
certificate dated the Closing Date and signed by an Authorized Officer
certifying that (i) all of the conditions specified in this Section have been
fulfilled, (ii) no Material Adverse Effect has occurred since September 30,
2008, (iii) no action, proceeding, investigation, regulation or legislation has
been instituted, or, to Borrower’s knowledge, threatened or proposed before any
court, government agency or legislative body to enjoin, restrain or prohibit, or
to obtain damages in respect of, or which is related to or arises out of this
Agreement or any other Loan Documents or the consummation of the transactions
contemplated hereby or thereby or which could reasonably be expected to have a
Material Adverse Effect, and (iv) all governmental, shareholder, member, partner
and third party consents and approvals necessary in connection with the
transactions contemplated hereby have been received and are in full force and
effect, and no condition or requirement of law exists which could reasonably be
likely to restrain, prevent or impose any material adverse condition on the
transactions contemplated hereby.
 
4.6           Closing: Subject to the conditions of this Section 4, the Loans
shall be made available on such date (the “Closing Date”) and at such time as
may be mutually agreeable to the parties contemporaneously with the execution
hereof (“Closing”) at the Philadelphia, Pennsylvania offices of Ballard Spahr
Andrews & Ingersoll, LLP.
 
4.7           Waiver of Rights: By completing the Closing hereunder, or by
making Loans hereunder, Lender does not thereby waive a breach of any warranty
or representation made by Borrower or any other requirement of Borrower
hereunder or under any agreement, document, or instrument delivered to Lender or
otherwise referred to herein, and any claims and rights of Lender resulting from
any breach or misrepresentation by Borrower are specifically reserved by Lender.
 
4.8           Conditions for Future Loans: The making of Loans under the
Revolving Credit in any form following the Closing Date and the conversion of
any Base Rate Loan to a LIBOR Rate Loan or continuation of any LIBOR Rate Loan
is subject to the following conditions precedent (all instruments, documents and
agreements to be in form and substance satisfactory to Lender and its counsel)
following the Closing Date:
 
              a.           This Agreement and each of the other Loan Documents
shall be effective;
 
          

 
20

--------------------------------------------------------------------------------

 

          b.           No event or condition shall have occurred or become known
to Borrower, or would result from the making of any requested Loan, which could
have a Material Adverse Effect; provided, however, that such condition precedent
shall apply only to new Loans and shall not apply to the conversion of any
existing Base Rate Loan to a LIBOR Rate Loan or the continuation of any existing
LIBOR Rate Loan;
 
c.           No Default or Event of Default then exists or after giving effect
to the making of the Loan would exist;
 
d.           Each Loan is within and complies with the terms and conditions of
this Agreement including, without limitation, the notice provisions contained in
Section 2.4 hereof;
 
e.           No Lien (other than a Permitted Lien) has been imposed on Borrower;
and
 
f.           Each representation and warranty set forth in Section 5 and any
other Loan Document in effect at such time (as amended or modified from time to
time) is then true and correct in all material respects as if made on and as of
such date except to the extent such representations and warranties are made only
as of a specific earlier date.
 
SECTION V.  REPRESENTATIONS AND WARRANTIES
 
To induce Lender to complete the Closing and make the Loans to Borrower under
the Revolving Credit, Borrower warrants and represents to Lender that:
 
5.1           Organization and Validity:
 
a.           Each of Borrower and its Subsidiaries is an entity duly organized,
validly existing and in good standing under the laws of the jurisdiction of its
incorporation or organization, as applicable and is duly qualified to do
business in, and is in good standing in, all other jurisdictions where the
nature of its business or the nature of property owned or used by it makes such
qualification necessary, except where such failure would not have a Material
Adverse Effect.  Each of Borrower and its Subsidiaries has all requisite
corporate (or other applicable) powers and authority to own or lease and operate
its properties and to carry on its business as now conducted and as proposed to
be conducted.
 
b.           The execution, delivery and performance by Borrower of this
Agreement and each Loan Document to which it is a party are within Borrower’s
corporate (or other applicable) powers, have been duly authorized by all
necessary corporate (or other applicable) action, do not contravene (i)
Borrower’s certificate of incorporation, (ii) any law, rule or regulation
applicable to Borrower or (iii) any contractual or legal restriction binding on
or affecting Borrower, and will not result in or require the imposition of any
Lien on any property (including, without limitation, accounts or contract
rights) of Borrower, except as provided in this Agreement and any other the Loan
Document.
 
c.           No Governmental Action is required for the execution or delivery by
Borrower of this Agreement or any other Loan Document to which it is a party or
for the performance by Borrower of its obligations under this Agreement or any
other Loan Document other than those which have previously been duly obtained,
are in full force and effect, are not subject to any pending or, to the
knowledge of Borrower, threatened appeal or other proceeding seeking
reconsideration and as to which all applicable periods of time for review,
rehearing or appeal with respect thereto have expired.

 
 
21

--------------------------------------------------------------------------------

 

 
d.           This Agreement and each Loan Document to which Borrower is a party
is a legal, valid and binding obligation of Borrower party thereto, enforceable
against Borrower in accordance with its terms subject to the effect of
bankruptcy, insolvency, reorganization,  fraudulent
conveyance,  moratorium  and  other  similar  laws  of general application
affecting rights and remedies of creditors generally.
 
5.2           Pending Litigation:  Except as disclosed in the Disclosure
Documents, there is no pending or, to Borrower’s knowledge, threatened action or
proceeding (including, without limitation, any proceeding relating to or arising
out of Environmental Laws) affecting Borrower or any of its Subsidiaries before
any court, governmental agency or arbitrator that has a reasonable possibility
of having a Material Adverse Effect.
 
5.3           Financial Statements:  The audited consolidated balance sheet of
Borrower and its Consolidated Subsidiaries, as at December 31, 2007, and the
related consolidated statements of income, retained earnings and cash flows of
Borrower and its Consolidated Subsidiaries for the fiscal year then ended, and
the unaudited consolidated balance sheet of Borrower and its Consolidated
Subsidiaries as at September 30, 2008, and the related consolidated statements
of income, retained earnings and cash flows of Borrower and its Consolidated
Subsidiaries for the nine (9) months then ended, copies of which have been
furnished to Lender, fairly present in all material respects the financial
condition of Borrower and its Consolidated Subsidiaries as at such dates and the
results of the operations of Borrower and its Consolidated Subsidiaries for the
periods ended on such dates, all in accordance with GAAP consistently
applied,  subject, solely in the case of unaudited consolidated balance sheets,
to normal year end adjustments.  Since December 31, 2007, there has been no
Material Adverse Effect, or material adverse change in the facts and information
regarding such entities as represented to the Closing Date.
 
5.4           Investment Company Status:  Neither Borrower nor any Subsidiary of
Borrower is an “investment company” or a company “controlled” by an “investment
company”, within the meaning of the Investment Company Act of 1940, as amended.
 
5.5           No Default or Event of Default:  No event has occurred or is
continuing which constitutes a Default or an Event of Default, or which
constitutes, or which with the passage of time or giving of notice or both would
constitute, a default or event of default by Borrower or Subsidiary thereof
under any material agreement or contract, judgment, decree or order by which
Borrower or any of its respective properties may be bound or which would require
Borrower or Subsidiary thereof to make any payment thereunder prior to the
scheduled maturity date therefore, where such default could reasonably be
expected to have a Material Adverse Effect.
 
5.6           Liens:  None of the properties or assets of Borrower is subject to
any Lien, except Permitted Liens.
 
5.7           Documentation:  All written information, reports and other papers
and data produced by or on behalf of Borrower and furnished to Lender were, at
the time the same were so furnished, complete and correct in all material
respects.  No document furnished or written statement made to Lender by Borrower
in connection with the negotiation, preparation or execution of this Agreement
or any other Loan Documents contains or will contain any untrue statement of a
fact material to the creditworthiness of Borrower or its Subsidiaries or omits
or will omit to state a fact necessary in order to make the statements contained
therein not misleading.

 
22

--------------------------------------------------------------------------------

 

 
5.8           Government Regulations, Etc.:
 
a.           Neither Borrower nor its Subsidiaries is engaged in the business of
extending credit for the purpose of buying or carrying margin stock (within the
meaning of Regulation U issued by the Board of Governors of the Federal Reserve
System), and no proceeds of any Loan will be used to buy or carry any margin
stock or to extend credit to others for the purpose of buying or carrying any
margin stock.
 
b.           No ERISA Event has occurred or is reasonably expected to occur with
respect to any Plan which reasonably could be expected to have a Material
Adverse Effect.  Since the actuarial valuation date specified in the most recent
Schedule B (Actuarial Information) to the annual report of Plans maintained by
Borrower (Form 5500 Series), if any, (i) there has been no Material Adverse
Effect to the funding status of the Plans referred to therein and (ii) no
“prohibited transaction” has occurred with respect thereto.  Neither Borrower
nor any of its respective ERISA Affiliates has incurred nor reasonably expects
to incur any material withdrawal liability under ERISA to any Multiemployer
Plan.
 
c.           Except as set forth in the Disclosure Documents, Borrower and its
Subsidiaries are in compliance in all material respects with all applicable
Federal, state and local statutes, rules, regulations, orders and other
provisions of law relating to Hazardous Materials, air emissions, water
discharge, noise emission and liquid disposal, and other environmental, health
and safety matters, other than those the non-compliance with which would not
have a Material Adverse Effect (taking into consideration all fines, penalties
and sanctions that may be imposed because of such non-compliance) or on the
ability of Borrower to perform its obligations under this Agreement or any other
Loan Document to which Borrower is a party.  Except as set forth in the
Disclosure Documents, neither Borrower nor any of its respective Subsidiaries
has received from any Governmental Authority any notice of any material
violation of any such statute, rule, regulation, order or provision.
 
d.           The issuance of, and the existence of, the Loans and the use of the
proceeds thereof will comply with all provisions of applicable law and
regulation in all material respects.
 
      5.9           Taxes:  Borrower and its Subsidiaries have filed all tax
returns (Federal, state and local) required to be filed and paid all taxes shown
thereon to be due, including interest and penalties, except to the extent that
Borrower or any such Subsidiary is diligently contesting any such taxes in good
faith and by appropriate proceedings, and for which adequate reserves for
payment thereof have been established.
 
5.10           Solvency:  As of the Closing Date, Borrower and each of its
Subsidiaries will be Solvent.

 
 
23

--------------------------------------------------------------------------------

 

 
5.11           Capital Stock:  The capitalization of Borrower and each
Subsidiary of Borrower consists of the Capital Stock, authorized, issued and
outstanding, of such classes and series, with or without par value, described on
Schedule I hereto.  All such outstanding Capital Stock has been duly authorized
and validly issued and are fully paid and nonassessable.  Except as set forth in
the Disclosure Documents, there are no outstanding warrants, subscriptions,
options, securities, instruments or other rights of any type or nature
whatsoever, which are convertible into, exchangeable for or otherwise provide
for or permit the issuance of, Capital Stock of Borrower or any Subsidiary of
Borrower or are otherwise exercisable by any Person.
 
5.12           Title to Properties:  Borrower and each Subsidiary of Borrower
has good and marketable title to all assets and other property purported to be
owned by it.
 
5.13           Anti-Terrorism Laws:  Borrower is not listed on the specially
Designated Nationals and Blocked Persons List maintained by the Office of
Foreign Asset Control, Department of the Treasury (“OFAC” pursuant to Executive
Order No. 13224, 66 Fed. Reg. 49079 (Sept. 25, 2001)), and/or any other list
maintained pursuant to any of the rules and regulations of OFAC or pursuant to
any other applicable Executive Orders or otherwise subject to sanction under an
OFAC implemented regulation.
 
SECTION VI.  BORROWER’S AFFIRMATIVE COVENANTS
 
Until the Obligations have been finally and indefeasibly paid and satisfied in
full, and the Revolving Credit has been terminated, Borrower will, and will
cause each of its Subsidiaries, to:
 
6.1           Preservation of Existence, Etc.:  Preserve and maintain, and cause
each of its Subsidiaries to preserve and maintain, its corporate or company, as
applicable, existence, material rights (statutory and otherwise) and franchises,
and take such other action as may be necessary or advisable to preserve and
maintain its right to conduct its business in the states where it shall be
conducting its business, except where failure to do so does not result in, or
could not reasonably be expected to have, a Material Adverse Effect.
 
6.2           Maintenance of Properties, Etc.:  Maintain, and cause each of its
Subsidiaries to maintain, good and marketable title to all of its properties
which are used or useful in the conduct of its business, and preserve, maintain,
develop and operate, and cause each of its Subsidiaries to preserve, maintain,
develop and operate, in substantial conformity with all laws and material
contractual obligations, all such properties in good working order and
condition, ordinary wear and tear excepted, except where such failure would not
have a Material Adverse Effect.
 
6.3           Ownership:  Cause Parent to own, at all times, 100% of the Capital
Stock having voting rights of Borrower.
 
6.4           Compliance with Material Contractual Obligations, Laws,
Etc.:  Comply, and cause each of its Subsidiaries to comply, with the
requirements of all material contractual obligations and all applicable laws,
rules, regulations and orders, the failure to comply with which could reasonably
be expected to have a Material Adverse Effect, such compliance to include,
without limitation, paying before the same become delinquent all taxes,
assessments and governmental charges imposed upon it or upon its property except
to the extent diligently contested in good faith and by appropriate proceedings
and for which adequate reserves for the payment thereof have been established,
and complying with the requirements of all applicable Federal, state and local
statutes, rules, regulations, orders and other provisions of law relating to
Hazardous Materials, air emissions, water discharge, noise emission and liquid
disposal, and other environmental, health and safety matters.

 
24

--------------------------------------------------------------------------------

 

 
6.5           Insurance:  Maintain, and cause each of its Subsidiaries to
maintain, insurance with financially sound and reputable insurance companies or
associations in such amounts and covering such risks as are usually carried by
companies engaged in the same or similar businesses and similarly situated.
 
6.6           Visitation Rights; Keeping of Books:  At any reasonable time and
from time to time, upon reasonable advance notice, permit Lender or any agents
or representatives thereof, to examine and make copies of and abstracts from the
records and books of account of, and visit the properties of, Borrower and any
of its Subsidiaries, and to discuss the affairs, finances and accounts of
Borrower and any of its Subsidiaries with any of their respective officers or
directors and with their respective independent certified public accountants and
keep proper books of record and account, in which full and correct entries shall
be made of all financial transactions and the assets and liabilities of Borrower
in accordance with GAAP.
 
6.7           Transactions with Affiliates:  Conduct, and cause each of its
Subsidiaries to conduct, all transactions otherwise permitted under this
Agreement with any of its Affiliates on terms that are fair and reasonable and
no less favorable to Borrower or such Subsidiary than it would obtain in a
comparable arm’s-length transaction with a Person not an Affiliate.
 
6.8           Use of Proceeds:  Use the proceeds of any Loan solely for funding
Capital Expenditures and/or general corporate purposes.
 
6.9           Loan Documents:  Perform and comply in all material respects with
each of the provisions of each Loan Document to which it is a party.
 
6.10           Risk Management:  Perform and comply in all material respects,
and require its Subsidiaries to perform and comply in all material respects,
with any risk management policies developed by Borrower, including such
policies, if applicable, related to (i) the retail and wholesale inventory
distribution and trading procedures and (ii) dollar and volume limits.
 
6.11           OFAC Compliance:  Comply with any obligations that it may have
under the USA Patriot Act, all laws and executive orders administered by OFAC
and all regulations promulgated and executive orders having the force of law
issued pursuant thereto, as amended or supplemented from time to time
(collectively, “AML and Anti-Terrorist Acts”).  In the event that Borrower
becomes aware that it is not in compliance with any applicable AML and
Anti-Terrorist Acts, Borrower shall notify Lender and diligently take all
actions required thereunder to become compliant.
 
6.12           Further Assurances:  At the expense of Borrower, promptly execute
and deliver, or cause to be promptly executed and delivered, all further
instruments and documents, and take and cause to be taken all further actions,
that may be reasonably necessary or that Lender may reasonably request, to
enable Lender to enforce the terms and provisions of this Agreement and the Loan
Documents and to exercise their rights and remedies hereunder.  In addition,
Borrower will use all reasonable efforts to duly obtain Governmental Actions
required from time to time on or prior to such date as the same may become
legally required, and thereafter to maintain all such Governmental Actions in
full force and effect, except where such failure would not have a Material
Adverse Effect.

 
25

--------------------------------------------------------------------------------

 

 
6.13           Reporting Requirements: Provide to Lender:
 
a.           as soon as available and in any event within sixty (60) days after
the end of each of the first three quarters of each fiscal year of Borrower, a
consolidated and consolidating balance sheet of Borrower and its Consolidated
Subsidiaries as at the end of such quarter and consolidated and consolidating
statements of income, retained earnings and cash flows of Borrower and its
Consolidated Subsidiaries for the period commencing at the end of the previous
fiscal year and ending with the end of such quarter, all in reasonable detail
and duly certified by the chief financial officer or the treasurer of Borrower
as fairly presenting in all material respects the financial condition of
Borrower and its Consolidated Subsidiaries as at such date and the results of
operations of Borrower and its Consolidated Subsidiaries for the periods ended
on such date, except for normal year end adjustments, all in accordance with
GAAP consistently applied (for purposes hereof delivery of Borrower’s
appropriately completed Form 10-Q will be sufficient in lieu of delivery of such
consolidated balance sheet and consolidated statements of income, retained
earnings and cash flows), together with a quarterly compliance certificate in
the form of Exhibit “D” (each, a “Quarterly Compliance Certificate”), of the
chief financial officer or the treasurer of Borrower (A) demonstrating and
certifying compliance by Borrower with the covenants set forth in Section 6.14
and (B) stating that no Event of Default or Default has occurred and is
continuing or, if an Event of Default or Default has occurred and is continuing,
a statement as to the nature thereof and the action which Borrower has taken and
proposes to take with respect thereto;
 
b.           as soon as available and in any event within one hundred five (105)
days after the end of each fiscal year of Borrower, a copy of the annual report
for such year for Borrower and its Consolidated Subsidiaries, containing
consolidated and consolidating financial statements for such year certified by,
and accompanied by an unqualified opinion of, independent public accountants
reasonably acceptable to Lender (for purposes hereof, delivery of Borrower’s
appropriately completed Form 10-K will be sufficient in lieu of delivery of such
financial statements), together with a Quarterly Compliance Certificate, in the
form of Exhibit “D”, of the chief financial officer or the treasurer of Borrower
(A) demonstrating and certifying compliance by Borrower with the covenants set
forth in Section 6.14 and (B) stating that no Event of Default or Default has
occurred and is continuing or, if an Event of Default or Default has occurred
and is continuing, a statement as to the nature thereof and the action which
Borrower has taken and proposes to take with respect thereto;
 
c.           as soon as possible and in any event within five (5) days after the
occurrence of each Event of Default and each Default known to Borrower, a
statement of the chief financial officer of Borrower setting forth details of
such Event of Default or Default and the action which Borrower has taken and
proposes to take with respect thereto;
 
d.           as soon as possible and in any event within five (5) days after
receipt thereof by Borrower or any of its ERISA Affiliates from the PBGC copies
of each notice received by Borrower or such ERISA Affiliate of the PBGC’s
intention to terminate any Plan of Borrower or such ERISA Affiliate or to have a
trustee appointed to administer any such Plan;

 
 
26

--------------------------------------------------------------------------------

 

 
e.           as soon as possible and in any event within five (5) days after
receipt thereof by Borrower or any ERISA Affiliate from a Multiemployer Plan
sponsor, a copy of each notice received by Borrower or such ERISA Affiliate
concerning the imposition of withdrawal liability in the amount of at least
$1,000,000 pursuant to Section 4202 of ERISA in respect of which Borrower or
such ERISA Affiliate is reasonably expected to be liable;
 
f.           as soon as possible and in any event within five (5) days after
Borrower becomes aware of the occurrence thereof, notice of all actions, suits,
proceedings or other events (A) of the type described in Section 5.2 or (B) for
which Lender will be entitled to indemnity under Section 9.4;
 
g.           as soon as possible and in any event within five (5) days after the
sending or filing thereof, copies of all material reports that Borrower sends to
any of its security holders, and copies of all reports and registration
statements which Borrower or any of its Subsidiaries files with the Securities
and Exchange Commission or any national securities exchange;
 
h.           as soon as possible and in any event within five (5) days after
requested, such other information respecting the business, properties, assets,
liabilities (actual or contingent), results of operations, prospects, condition
or operations, financial or otherwise, of Borrower or any Subsidiary thereof as
Lender may from time to time reasonably request; and
 
i.           as soon as possible and in any event within fifteen (15) days after
the occurrence of each ERISA Event, a statement of the chief financial officer
of Borrower setting forth details of such ERISA Event and the action which
Borrower has taken and proposes to take with respect thereto.
 
Information required to be delivered pursuant to this Section 6.13 shall be
deemed to have been delivered if such information shall be available on the
website of the Securities and Exchange Commission at http://www.sec.gov and
Borrower shall have notified Lender of the availability of all Form 10-Q and
Form 10-K reports; provided that, if requested by Lender, Borrower shall deliver
a paper copy of such information to Lender.  Information required to be
delivered pursuant to this Section 6.13 may also be delivered by electronic
communications pursuant to procedures reasonably approved by Lender.
 
6.14           Financial Covenants:
 
a.           Borrower will maintain at the end of each fiscal quarter a ratio of
Indebtedness to Consolidated Total Capitalization of Borrower and its
Consolidated Subsidiaries of not more than 0.65 to 1.0.
 
b.           Borrower will maintain at the end of each fiscal quarter, a minimum
Total Common Equity of at least $289,200,000.
 

 
27

--------------------------------------------------------------------------------

 

6.15           Replacement Financing:  At least sixty (60) days prior to the
Revolving Credit Maturity Date, Borrower shall have received the written
approval of the New Jersey Board of Public Utilities regarding Borrower’s entry
into long-term debt financing to refinance, in whole, this Revolving Credit.
 
SECTION VII.  BORROWER’S NEGATIVE COVENANTS:
 
Borrower covenants that until all of the Obligations are paid and satisfied in
full and the Revolving Credit has been terminated, that Borrower shall not:
 
7.1           Liens, Etc:  Except as permitted in Section 7.3, create, incur,
assume, or suffer to exist, or permit any of its Subsidiaries to create, incur,
assume, or suffer to exist, any Lien other than Permitted Liens.
 
7.2           Indebtedness:  Create or suffer, or permit any Subsidiary to
create or suffer, to exist any Indebtedness except for Permitted Indebtedness.
 
7.3           Obligation to Ratably Secure:  Except as permitted by Section 7.1,
create or suffer to exist, or permit any of its Subsidiaries to create or suffer
to exist, any Lien other than a Permitted Lien, in each case to secure or
provide for the payment of Indebtedness, unless, on or prior to the date
thereof, Borrower shall have (i) pursuant to documentation reasonably
satisfactory to Lender, equally and ratably secured the Obligations of Borrower
under this Agreement by a Lien acceptable to Lender, and (ii) caused the
creditor or creditors, as the case may be, in respect of such Indebtedness to
have entered into an intercreditor agreement in form, scope and substance
reasonably satisfactory to Lender.
 
7.4           Mergers, Etc:  Merge or consolidate with or into any Person, or
permit any of its Subsidiaries to do so, except that (i) any Subsidiary of
Borrower may merge or consolidate with or into, any other Subsidiary of Borrower
and (ii) any Subsidiary of Borrower may merge or consolidate with and into
Borrower; provided, that Borrower is the surviving corporation; provided,
further, that in each case, immediately after giving effect to such proposed
transaction, no Event of Default or Default would exist.
 
7.5           Sale of Assets, Etc:  Sell, transfer, lease, assign or otherwise
convey or dispose, or permit any Subsidiary to sell, transfer, lease, assign or
otherwise convey or dispose, of assets (whether now owned or hereafter
acquired), in any single transaction or series of transactions, whether or not
related having an aggregate book value in excess of 10% of the Consolidated
assets of Borrower and its Consolidated Subsidiaries, except for dispositions of
capital assets in the ordinary course of business as presently conducted.
 
7.6           Restricted Investments:  Other than in the ordinary course of
business (i) make or permit to exist any loans or advances to, or any other
investment in, any Person except for investments in Permitted Investments, or
(ii) acquire any assets or property of any other Person.
 
7.7           New Business:  Permit Borrower or any of its Subsidiaries to enter
into any business which is not substantially similar to that existing on the
Closing Date.
 

 
28

--------------------------------------------------------------------------------

 

7.8           Distributions:  Pay any dividends on or make any other
distributions in respect of any Capital Stock or redeem or otherwise acquire any
such Capital Stock without in each instance obtaining the prior written consent
of Lender; provided, that (i) any Subsidiary of Borrower may pay regularly
scheduled dividends or make other distributions to Borrower; (ii) if no Default
or Event of Default exists or would result therefrom, Borrower may pay
distributions or dividends in either cash or Capital Stock or may redeem or
otherwise acquire Capital Stock, and (iii) Borrower may cause the redemption or
acquisition of Capital Stock having a preferred interest only if (a) such
redemption or acquisition is effected by the proceeds of Capital Stock issued by
Parent, or (b) such redemption or acquisition is effected with proceeds from
Permitted Indebtedness; provided, that before and after such redemption or
acquisition as described in (a) and (b) above, no Default or Event of Default
has occurred and is continuing.
 
7.9           Compliance with ERISA:  (i) Permit to exist any “accumulated
funding deficiency” (as defined in Section 412(a) of the Code), unless such
deficiency exists with respect to a Multiple Employer Plan or Multiemployer Plan
and Borrower has no control over the reduction or elimination of such
deficiency, (ii) terminate, or permit any ERISA Affiliate to terminate, any Plan
of Borrower or such ERISA Affiliate so as to result in any material liability of
Borrower or ERISA Affiliate to the PBGC, or (iii) permit to exist any occurrence
of any reportable event (within the meaning of Section 4043 of ERISA), or any
other event or condition, which presents a material risk of a termination by the
PBGC of any Plan of Borrower or such ERISA Affiliate and such a material
liability of Borrower or ERISA Affiliate to the PBGC.
 
       7.10           Constituent Documents, Etc:  Change in any material
respect the nature of its certificate of incorporation, by-laws, or other
similar documents, or accounting policies or accounting practices (except as
required or permitted by the Financial Accounting Standards Board or GAAP).
 
7.11           Fiscal Year:  Change its Fiscal Year.
 
SECTION VIII.  DEFAULT
 
8.1           Events of Default: Each of the following events shall constitute
an event of default (“Event of Default”):
 
a.           Borrower shall fail to pay (i) any amount of principal when the
same becomes due and payable or (ii) any interest, fees, Expenses or any other
amount payable hereunder within five (5) Business Days of when the same becomes
due and payable; or
 
b.           Any representation or warranty made by or on behalf of Borrower in
this Agreement or any Loan Document or by or on behalf of Borrower (or any of
its officers) in connection with this Agreement or any Loan Document shall prove
to have been incorrect in any material respect when made or deemed made; or
 
c.           (i) Borrower shall fail to perform or observe any term, covenant or
agreement contained in Sections 6.1, 6.3, 6.5, 6.7, 6.8, 6.9, 6.10, 6.13, 6.14,
6.15, 7.1, 7.2, 7.3, 7.4, 7.5, 7.6, 7.7, or 7.8, or (ii) Borrower shall fail to
perform or observe any other term, covenant or agreement contained in this
Agreement (other than obligations specifically set forth elsewhere in this
Section 8.1) on its part to be performed or observed if the failure to perform
or observe such other term, covenant or agreement, shall remain unremedied for
thirty (30) days after written notice thereof shall have been given to Borrower
by Lender; or

 
29

--------------------------------------------------------------------------------

 
 
d.           Borrower or any Significant Subsidiary thereof shall fail to pay
any principal of or premium or interest on any Indebtedness (other than
Indebtedness incurred under this Agreement) thereof in the aggregate (for all
such Persons) in excess of $15,000,000, when the same becomes due and payable
(whether by scheduled maturity, required prepayment, acceleration, demand or
otherwise), and such failure shall continue after the applicable grace period,
if any, specified in the agreement or instrument relating to such Indebtedness;
or any other event shall occur or condition shall exist under any agreement or
instrument relating to any such Indebtedness and shall continue after the
applicable grace period, if any, specified in such agreement or instrument, if
the effect of such event or condition is to accelerate, or to permit the
acceleration of, the maturity of such Indebtedness; or any such Indebtedness
shall be declared to be due and payable, or required to be prepaid (other than
by a regularly scheduled required prepayment), prior to the stated maturity
thereof; or
 
e.           Borrower or any Significant Subsidiary thereof shall generally not
pay its debts as such debts become due, or shall admit in writing its inability
to pay its debts generally, or shall make a general assignment for the benefit
of creditors, or any proceeding shall be instituted by or against Borrower or a
Significant Subsidiary thereof seeking to adjudicate it a bankrupt or insolvent,
or seeking liquidation, winding up, reorganization, arrangement, adjustment,
protection, relief, or composition of it or its debts under any law relating to
bankruptcy, insolvency or reorganization or relief of debtors, or seeking the
entry of an order for relief or the appointment of a receiver, trustee,
custodian or other similar official for it or for any substantial part of its
property and, in the case of any such proceeding instituted against it (but not
instituted by it), such proceeding shall remain undismissed or unstayed for a
period of forty-five (45) days, any of the actions sought in such proceeding
(including, without limitation, the entry of an order for relief against, or the
appointment of a receiver, trustee, custodian or other similar official for, it
or for any substantial part of its property) shall occur or Borrower or a
Significant Subsidiary thereof shall consent to or acquiesce in any such
proceeding; or Borrower or a Significant Subsidiary thereof shall take any
corporate action to authorize any of the actions set forth above in this
subsection (e); or
 
f.           Any judgment or order for the payment of money in excess of
$15,000,000 (in the aggregate) shall be rendered against Borrower or any
Significant Subsidiary thereof and either (i) enforcement proceedings shall have
been commenced by any creditor upon such judgment or order or (ii) there shall
be any period of ten (10) consecutive days during which a stay of enforcement of
such judgment or order, by reason of a pending appeal or otherwise, shall not be
in effect; or
 
g.           The obligations of Borrower under this Agreement or any other Loan
Document shall become unenforceable, or Borrower, or any court or governmental
or regulatory body having jurisdiction over Borrower, shall so assert in writing
or Borrower or any of its Affiliates shall contest in any manner the validity or
enforceability thereof; or
 
h.           Any ERISA Event shall have occurred with respect to a Plan and,
thirty (30) days after notice thereof shall have been given to Borrower by
Lender, (i) such ERISA Event shall still exist and (ii) such ERISA Event is
reasonably likely to result in a liability or lien in excess of $15,000,000
against Borrower or any ERISA Affiliate; or

 
30

--------------------------------------------------------------------------------

 

 
i.           Borrower or any Affiliate thereof as employer under a Multiemployer
Plan shall have made a complete or partial withdrawal from such Multiemployer
Plan and the plan sponsor of such Multiemployer Plan shall have notified such
withdrawing employer that such employer has incurred a withdrawal liability in
an annual amount exceeding $5,000,000; or
 
j.           Any Governmental Action shall be rescinded, revoked, otherwise
terminated, or amended or modified in any manner which is materially adverse to
the interests of Lender; or
 
k.           A Change in Control shall occur.
 
8.2           Upon an Event of Default.  Upon the occurrence of an Event of
Default, Lender may, by notice to Borrower:
 
a.           Acceleration; Termination of Credit Facility.  Declare the
principal of and interest on the Revolving Credit, the Note and the Obligations
(except for Hedging Obligations, which shall be governed by the terms and
conditions of the documents controlling such obligations) at the time
outstanding, and all other amounts owed to Lender under this Agreement, to be
forthwith due and payable, whereupon the same shall immediately become due and
payable without presentment, demand, protest or other notice of any kind, all of
which are expressly waived, anything in this Agreement to the contrary
notwithstanding, and terminate the Revolving Credit and any right of Borrower to
request Loans thereunder; provided, that upon the occurrence of an Event of
Default specified in Section 8.1(e), the Revolving Credit shall be automatically
terminated and all Obligations (except for Hedging Obligations, which shall be
governed by the terms and conditions of the documents controlling such
obligations) shall automatically become due and payable without presentment,
demand, protest or other notice of any kind, all of which are expressly waived,
anything in this Agreement or in any other Loan Document to the contrary
notwithstanding.
 
8.3           Nature of Remedies: All rights and remedies granted Lender
hereunder and under the Loan Documents, or otherwise available at law or in
equity, shall be deemed concurrent and cumulative, and not alternative remedies,
and Lender may proceed with any number of remedies at the same time until all
Obligations are satisfied in full.  The exercise of any one right or remedy
shall not be deemed a waiver or release of any other right or remedy, and
Lender, upon or at any time after the occurrence of an Event of Default, may
proceed against Borrower, at any time, under any agreement, with any available
remedy and in any order.
 
8.4           Set-Off:  In addition to all other rights, options and remedies
granted or available to Lender under this Agreement or the Loan Documents (each
of which is also then exercisable by Lender), upon or at any time after the
occurrence and during the continuance of an Event of Default, Lender (and any
participant) shall have and be deemed to have, without notice to Borrower, the
immediate right of set-off against any bank account of Borrower with Lender, or
of Borrower with any other subsidiary of Lender or Bank Affiliate or any
participant and may apply the funds or amount thus set-off against any of
Borrower’s Obligations hereunder.
 
If any bank account of Borrower with Lender, any other subsidiary of Lender or
Bank Affiliate or any participant is attached or otherwise liened or levied upon
by any third party, Lender (and such participant) shall have and be deemed to
have, without notice to Borrower, the immediate right of set-off and may apply
the funds or amount thus set-off against any of Borrower’s Obligations
hereunder.

 
31

--------------------------------------------------------------------------------

 

 
SECTION IX.  MISCELLANEOUS
 
9.1           Governing Law: THIS AGREEMENT, AND ALL MATERS ARISING OUT OF OR
RELATING TO THIS AGREEMENT, AND ALL RELATED AGREEMENTS AND DOCUMENTS, SHALL BE
GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE SUBSTANTIVE LAWS OF THE STATE
OF NEW YORK.  THE PROVISIONS OF THIS AGREEMENT AND ALL OTHER AGREEMENTS AND
DOCUMENTS REFERRED TO HEREIN ARE TO BE DEEMED SEVERABLE, AND THE INVALIDITY OR
UNENFORCEABILITY OF ANY PROVISION SHALL NOT AFFECT OR IMPAIR THE REMAINING
PROVISIONS WHICH SHALL CONTINUE IN FULL FORCE AND EFFECT.
 
9.2           Integrated Agreement: The Note, the other Loan Documents, all
related agreements, and this Agreement shall be construed as integrated and
complementary of each other, and as augmenting and not restricting Lender’s
rights and remedies.  If, after applying the foregoing, an inconsistency still
exists, the provisions of this Agreement shall constitute an amendment thereto
and shall control.
 
9.3           Waiver: No omission or delay by Lender in exercising any right or
power under this Agreement or any related agreements and documents will impair
such right or power or be construed to be a waiver of any Default, or Event of
Default or an acquiescence therein, and any single or partial exercise of any
such right or power will not preclude other or further exercise thereof or the
exercise of any other right, and as to Borrower no waiver will be valid unless
in writing and signed by Lender and then only to the extent specified.
 
9.4           Indemnity:
 
a.           Borrower releases and shall indemnify, defend and hold harmless
Lender and its respective officers, employees and agents, of and from any
claims, demands, liabilities, obligations, judgments, injuries, losses, damages
and costs and expenses (including, without limitation, reasonable legal fees)
resulting from (i) acts or conduct of Borrower under, pursuant or related to
this Agreement and the other Loan Documents, (ii) Borrower’s breach or violation
of any representation, warranty, covenant or undertaking contained in this
Agreement or the other Loan Documents, (iii) Borrower’s failure to comply with
any or all laws, statutes, ordinances, governmental rules, regulations or
standards, whether federal, state or local, or court or administrative orders or
decrees, (including without limitation Environmental Laws, etc.), and (iv) any
claim by any other creditor of Borrower against Lender arising out of any
transaction whether hereunder or in any way related to the Loan Documents and
all costs, expenses, fines, penalties or other damages resulting therefrom,
unless resulting solely from acts or conduct of Lender constituting willful
misconduct or gross negligence.
 

 
32

--------------------------------------------------------------------------------

 

b.           Promptly after receipt by an indemnified party under subsection (a)
above of notice of the commencement of any action by a third party, such
indemnified party shall, if a claim in respect thereof is to be made against the
indemnifying party under such subsection, notify the indemnifying party in
writing of the commencement thereof.  The omission to so notify the indemnifying
party shall relieve the indemnifying party from any liability which it may have
to any indemnified party under such subsection only if the indemnifying party is
unable to defend such actions as a result of such failure to so notify.  In case
any such action shall be brought against any indemnified party and it shall
notify the indemnifying party of the commencement thereof, the indemnifying
party shall be entitled to participate therein and, to the extent that it shall
wish, jointly with any other indemnifying party similarly notified, to assume
the defense thereof, with counsel satisfactory to such indemnified party (who
shall not, except with the consent of the indemnified party, be counsel to the
indemnified party), and, after notice from the indemnifying party to such
indemnified party of its election so to assume the defense thereof, the
indemnifying party shall not be liable to such indemnified party under such
subsection for any legal expenses of other counsel or any other expenses, in
each case subsequently incurred by such indemnified party, in connection with
the defense thereof other than reasonable costs of investigation.
 
9.5           Time: Whenever Borrower shall be required to make any payment, or
perform any act, on a day which is not a Business Day, such payment may be made,
or such act may be performed, on the next succeeding Business Day.  Time is of
the essence in Borrower’s performance under all provisions of this Agreement and
all related agreements and documents.
 
9.6           Expenses of Lender: At Closing and from time to time thereafter,
Borrower will pay upon demand of Lender all reasonable costs, fees and expenses
of Lender in connection with (i) the analysis, negotiation, preparation,
execution, administration, delivery and termination of this Agreement, and other
Loan Documents and the documents and instruments referred to herein and therein,
and any amendment, amendment and restatement, supplement, waiver or consent
relating hereto or thereto, whether or not any such amendment, amendment and
restatement, supplement, waiver or consent is executed or becomes effective,
search costs, the reasonable fees, expenses and disbursements of counsel for
Lender, any fees or expenses incurred by Lender under Section 6.6 for which
Borrower is obligated thereunder, and reasonable charges of any expert
consultant to Lender, (ii) the enforcement of Lender’s rights hereunder, or the
collection of any payments owing from, Borrower under this Agreement and/or the
other Loan Documents or the protection, preservation or defense of the rights of
Lender hereunder and under the other Loan Documents, and (iii) any refinancing
or restructuring of the credit arrangements provided under this Agreement and
other Loan Documents in the nature of a “work-out” or of any insolvency or
bankruptcy proceedings, or otherwise (including the reasonable fees and
disbursements of counsel for Lender and, with respect to clauses (ii) and (iii),
reasonable allocated costs of internal counsel) (collectively, the “Expenses”);
 
9.7           Brokerage: This transaction was brought about and entered into by
Lender and Borrower acting as principals and without any brokers, agents or
finders being the effective procuring cause hereof.  Borrower represents that it
has not committed Lender to the payment of any brokerage fee, commission or
charge in connection with this transaction.  If any such claim is made on Lender
by any broker, finder or agent or other person, Borrower hereby indemnifies,
defends and saves such party harmless against such claim and further will
defend, with counsel satisfactory to Lender, any action or actions to recover on
such claim, at Borrower’s own cost and expense, including such party’s
reasonable counsel fees.  Borrower further agrees that until any such claim or
demand is adjudicated in such party’s favor, the amount demanded shall be deemed
an Obligation of Borrower under this Agreement.

 
33

--------------------------------------------------------------------------------

 

 
 
       9.8           Notices:
 
a.           Any notices or consents required or permitted by this Agreement
shall be in writing and shall be deemed given if delivered in person to the
person listed below or if sent by telecopy or by nationally recognized overnight
courier, as follows, unless such address is changed by written notice hereunder:
 
If to Lender to:                                                           
 Toronto Dominion (New York) LLC
77 King Street West
Toronto, ON M5K 1A2
Attention: Ruth Bengo
Telecopy No.:  (416) 590-4335
 
With copies to :                                                           TD
Securities
31 West 52nd Street
New York, NY 10019
Attention:  Director, Credit Management
Telecopy No.:  (212) 827-7232
 
TD Bank, NA
2005 Market Street
Philadelphia, PA 19103
Attention: Credit Management
Telecopy No.:  (215) 282-4032


Ballard Spahr Andrews & Ingersoll, LLP
1735 Market Street, 51st Floor
Philadelphia, PA 19103
Attention: Steven M. Miller, Esq.
                                  Telecopy No.:  (215) 993-3970
 
If to Borrower to:                                                        South
Jersey Gas Company
1 South Jersey Plaza
Folsom, NJ 08037
Attention: Stephen H. Clark
Telecopy No.:  (609) 561-8225
 
 
         With copies to Borrower’s Counsel:            Cozen O'Connor
                                                           457 Haddonfield Road,
Suite 300
                                         Cherry Hill, NJ 08002
Attention: Liza L. Wolf, Esq.
Telecopy No.:  (877) 526-3072
 
b.           Any notice sent by Lender or Borrower by any of the above methods
shall be deemed to be given when so received.
 



 
34

--------------------------------------------------------------------------------

 

c.           Lender shall be fully entitled to rely upon any telecopy
transmission or other writing purported to be sent by any Authorized Officer
(whether requesting a Loan or otherwise) as being genuine and authorized.
 
9.9           Headings: The headings of any paragraph or Section of this
Agreement are for convenience only and shall not be used to interpret any
provision of this Agreement.
 
9.10           Survival: All warranties, representations, and covenants made by
Borrower herein, or in any agreement referred to herein or on any certificate,
document or other instrument delivered by it or on its behalf under this
Agreement, shall be considered to have been relied upon by Lender, and shall
survive the delivery to Lender of the Notes, regardless of any investigation
made by Lender or on its behalf.  All statements in any such certificate or
other instrument prepared and/or delivered for the benefit of Lender shall
constitute warranties and representations by Borrower hereunder.  Except as
otherwise expressly provided herein, all covenants made by Borrower hereunder or
under any other agreement or instrument shall be deemed continuing until all
Obligations are satisfied in full.  All indemnification obligations under this
Agreement, including under Section 9.4 and 9.7, shall survive the termination of
this Agreement and payment of the Obligations for a period of two (2) years.
 
9.11           Successors and Assigns: This Agreement shall inure to the benefit
of and be binding upon the successors and assigns of each of the
parties.  Borrower may not transfer, assign or delegate any of its duties or
obligations hereunder.  Borrower acknowledges and agrees that Lender may at any
time, and from time to time, (a) sell participating interests in the Loans, and
Lender’s rights hereunder to other financial institutions, (b) sell, transfer,
or assign the Loans and Lender’s rights hereunder to any Bank Affiliate, and (c)
sell, transfer, or assign the Loans and Lender’s rights hereunder, to any one or
more additional banks or financial institutions, subject (as to Lender’s rights
under this clause (c)) to Borrower’s written consent, which consent shall not be
unreasonably withheld; provided that, no consent under this clause (c) shall be
required if an Event of Default exists at the time of such sale, transfer or
assignment.
 
9.12           Duplicate Originals: Two or more duplicate originals of this
Agreement may be signed by the parties, each of which shall be an original but
all of which together shall constitute one and the same instrument.
 
9.13           Modification: No modification hereof or any agreement referred to
herein shall be binding or enforceable unless in writing and signed by Borrower
and Lender.
 
9.14           Signatories: Each individual signatory hereto represents and
warrants that he is duly authorized to execute this Agreement on behalf of his
principal and that he executes the Agreement in such capacity and not as a
party.
 
9.15           Third Parties: No rights are intended to be created hereunder, or
under any related agreements or documents for the benefit of any third party
donee, creditor or incidental beneficiary of Borrower.  Nothing contained in
this Agreement shall be construed as a delegation to Lender of Borrower’s duty
of performance, including, without limitation, Borrower’s duties under any
account or contract with any other Person.
 

 
35

--------------------------------------------------------------------------------

 

9.16           Discharge of Taxes, Borrower’s Obligations, Etc.: Lender, in its
sole discretion, shall have the right at any time, and from time to time, with
at least ten (10) days prior notice to Borrower if Borrower fail to do so, to:
(a) pay for the performance of any of Borrower’s obligations hereunder, and (b)
discharge taxes or Liens, at any time levied or placed on Borrower’s Property in
violation of this Agreement unless Borrower is in good faith with due diligence
by appropriate proceedings contesting such taxes or Liens and maintaining proper
reserves therefor in accordance with GAAP.  Expenses and advances shall be added
to the Revolving Credit Loans, and bear interest at the rate applicable to the
Revolving Credit Loans, until reimbursed to Lender.  Such payments and advances
made by Lender shall not be construed as a waiver by Lender of a Default or
Event of Default under this Agreement.
 
9.17           Withholding and Other Tax Liabilities: Lender shall have the
right to refuse to make any Loan from time to time unless Borrower shall, at
Lender’s request, have given to Lender evidence, reasonably satisfactory to
Lender, that Borrower has properly deposited or paid, as required by law, all
withholding taxes and all federal, state, city, county or other taxes due up to
and including the date of the requested Loan.  Copies of deposit slips showing
payment shall constitute satisfactory evidence for such purpose.  In the event
that any Lien, assessment or tax liability against Borrower shall arise in favor
of any taxing authority, whether or not notice thereof shall be filed or
recorded as may be required by law, Lender shall have the right (but shall not
be obligated, nor shall Lender hereby assume the duty) to pay any such Lien,
assessment or tax liability by virtue of which such charge shall have arisen;
provided, however, that Lender shall not pay any such tax, assessment or Lien if
the amount, applicability or validity thereof is being contested in good faith
and by appropriate proceedings by Borrower.  In order to pay any such Lien,
assessment or tax liability, Lender shall not be obliged to wait until such
lien, assessment or tax liability is filed before taking such action as
hereinabove set forth.  Any sum or sums which Lender shall have paid for the
discharge of any such Lien shall be added to the Revolving Credit and shall be
paid by Borrower to Lender with interest thereon at the rate applicable to the
Revolving Credit, upon demand, and Lender shall be subrogated to all rights of
such taxing authority against Borrower.
 
9.18           Consent to Jurisdiction: Borrower and Lender each hereby
irrevocably consent to the non-exclusive jurisdiction of the Courts of the State
of New York or the United States District Court for the Southern District of New
York in any and all actions and proceedings whether arising hereunder or under
any other agreement or undertaking.  Borrower waives any objection which
Borrower may have based upon lack of personal jurisdiction, improper venue or
forum non conveniens.  Borrower irrevocably agrees to service of process by
certified mail, return receipt requested to the address of the appropriate party
set forth herein.
 
9.19           Waiver of Jury Trial: BORROWER AND LENDER EACH HEREBY WAIVE ANY
AND ALL RIGHTS IT MAY HAVE TO A JURY TRIAL IN CONNECTION WITH ANY LITIGATION,
PROCEEDING OR COUNTERCLAIM ARISING WITH RESPECT TO RIGHTS AND OBLIGATIONS OF THE
PARTIES HERETO OR UNDER THE LOAN DOCUMENTS OR WITH RESPECT TO ANY CLAIMS ARISING
OUT OF ANY DISCUSSIONS, NEGOTIATIONS OR COMMUNICATIONS INVOLVING OR RELATED TO
ANY PROPOSED RENEWAL, EXTENSION, AMENDMENT, MODIFICATION, RESTRUCTURE,
FORBEARANCE, WORKOUT, OR ENFORCEMENT OF THE TRANSACTIONS CONTEMPLATED BY THE
LOAN DOCUMENTS.
 

 
36

--------------------------------------------------------------------------------

 

9.20           Consequential Damages: Neither Lender nor agent or attorney of
Lender, shall be liable for any consequential damages arising from any breach of
contract, tort or other wrong relating to the establishment, administration or
collection of the Obligations.
 
9.21           Nonliability of Lender: The relationship between Borrower and
Lender shall be solely that of borrower and lender.  Lender shall not have any
fiduciary responsibility to Borrower.
 
[SIGNATURES TO FOLLOW ON SEPARATE PAGE]
 

 
37

--------------------------------------------------------------------------------

 



 


 
WITNESS the due execution of this Agreement as a document under seal as of the
date first written above.
 
SOUTH JERSEY GAS COMPANY




By:                                                                           
Name:
Title:




TORONTO DOMINION (NEW YORK) LLC




By:                                                                           
Name:
Title:
 
 
 
(Signature Page to Loan Agreement)

 

--------------------------------------------------------------------------------

 





 
EXHIBIT “A”
 
FORM OF AUTHORIZATION CERTIFICATE
 
(Borrower Letterhead)
 


 
Date: _______________
 
Toronto Dominion (New York) LLC                                           TD
Securities
77 King Street
West                                                                     31 West
52nd Street
Toronto, ON M5K
1A2                                                                 New York, NY
10019
Attention: Ruth
Bengo                                                                 Attention:  Director,
Credit Management


Dear _____________:
 
The following individuals are authorized to request loan advances against South
Jersey Gas Company (“Borrower”) revolving credit facility and transfer funds
from any of Borrower’s accounts per written instructions received via fax:
 
Authorized Person
        Title    
        Signature
1. ____________________
_____________________
_______________________
2. ____________________
_____________________
_______________________
3. ____________________
_____________________
_______________________



 


 
Acknowledged and approved:
 


 
By:                                                                
Name:                                                                
Title:                                                                
 

 
A-1

--------------------------------------------------------------------------------

 



 
EXHIBIT “B”
 
FORM OF REVOLVING CREDIT LOAN REQUEST
 


 
South Jersey Gas Company
1 South Jersey Plaza
Folsom, NJ 08037
Attention: Stephen H. Clark
Telecopy No.:  (609) 561-8225
(“Borrower”)
 
To: Toronto Dominion (New York) LLC                                   TD
Securities
77 King Street
West                                                                     31 West
52nd Street
Toronto, ON M5K
1A2                                                                New York, NY
10019
Attention: Ruth
Bengo                                                                Attention:  Director,
Credit Management
(“Lender”)
 
Borrower hereby requests a Loan in the amount of $___________ pursuant to
Section 2.4 of that certain Loan Agreement by and between Borrower and Lender
dated December 15_, 2008 (as amended, restated or otherwise modified from time
to time, the “Loan Agreement”).  Borrower hereby requests that such Loan be a
(select one) Base Rate Loan or LIBOR Rate Loan.  If a LIBOR Rate Loan, the LIBOR
Interest Period for such Loan is ____.  The proposed date of the Loan is
_______________.
 
Borrower hereby represents and warrants to Lender as follows:
 
a.           All conditions in Section 4.8 have been satisfied as of the date
hereof.
 
b.           The aggregate principal amount of all Loans outstanding under the
Revolving Credit are $_____________.
 
c.           The number of LIBOR Rate Loans after giving effect to this Loan are
____ (cannot exceed 4).
 
SOUTH JERSEY GAS COMPANY




By:                                                                           
Name:                                                                           
Date: ____________,
200__                                             Title:                                                                           

 
B-1

--------------------------------------------------------------------------------

 



EXHIBIT “C”
 
FORM OF NOTICE OF EXTENSION/CONVERSION
 
Dated as of: ______________
 
Toronto Dominion (New York) LLC                                           TD
Securities
77 King Street
West                                                                     31 West
52nd Street
Toronto, ON M5K
1A2                                                                New York, NY
10019
Attention: Ruth
Bengo                                                                Attention:  Director,
Credit Management


 
Ladies and Gentlemen:
 
This irrevocable Notice of Conversion/Continuation (the “Notice”) is delivered
to you under Section 2.5 of the Loan Agreement dated as of December 15, 2008 (as
amended, restated or otherwise modified from time to time, the “Loan
Agreement”), by and among South Jersey Gas Company (“Borrower”) and Toronto
Dominion (New York) LLC, as lender (“Lender”).
 
1.           This Notice is submitted for the purpose of:
 
(Check one and complete applicable information in accordance with the Loan
Agreement.)
 
o           Converting all or a portion of a Base Rate Loan into a LIBOR Rate
Loan
 
 
(a)
The aggregate outstanding principal balance of such Loan is $__________.

 
 
(b)
The principal amount of such Loan to be converted is $___________.

 
 
(c)
The requested effective date of the conversion of such Loan is _________.

 
 
(d)
The requested LIBOR Interest Period applicable to the converted Loan is ______.

 
o  Converting a portion of LIBOR Rate Loan into a Base Rate Loan
 
 
(a)
The aggregate outstanding principal balance of such Loan is $__________.

 
 
(b)
The last day of the current LIBOR Interest Period for such Loan is ___________.

 
 
(c)
The principal amount of such Loan to be converted is $____________.

 
 
(d)
The requested effective date of the conversion of such Loan is _________.

 

 
C-1

--------------------------------------------------------------------------------

 



o   Continuing all or a portion of a LIBOR Rate Loan as a LIBOR Rate Loan
 
 
(a)
The aggregate outstanding principal balance of such LIBOR Rate Loan is
$__________.

 
 
(b)
The last day of the current LIBOR Interest Period for such Loan is ____________.

 
 
(c)
The principal amount of such LIBOR Rate Loan to be continued is $_____________.

 
 
(d)
The requested effective date of the continuation of such LIBOR Rate Loan is
________.

 
 
(e)
The requested LIBOR Interest Period applicable to the continued LIBOR Rate Loan
is ______.

 
2.           All of the conditions applicable to the conversion or continuation
of the Loan requested herein as set forth in the Loan Agreement have been
satisfied or waived as of the date hereof and will remain satisfied or waived to
the date of such Loan.
 
3.           No Default or Event of Default Exists
 
4.           Capitalized terms used herein and not defined herein shall have the
meanings assigned thereto in the Loan Agreement.
 
IN WITNESS WHEREOF, the undersigned, on behalf of Borrower, has executed this
Notice of Conversion/Continuation this ____ day of __________, 200__.
 
SOUTH JERSEY GAS COMPANY






By:                                                                           
Name:                                                                           
Title:                                                                           

 
C-2

--------------------------------------------------------------------------------

 



 
EXHIBIT “D”
 
QUARTERLY COMPLIANCE CERTIFICATE
 
_____________, 200_
 
Toronto Dominion (New York) LLC                                          TD
Securities
77 King Street
West                                                                     31 West
52nd Street
Toronto, ON M5K
1A2                                                                New York, NY
10019
Attention: Ruth
Bengo                                                                Attention:  Director,
Credit Management


The undersigned Authorized Officer of South Jersey Gas Company (“Borrower”),
gives this certificate to Toronto Dominion (New York) LLC (“Lender”), in
accordance with the requirements of Section 6.13 of that certain Loan Agreement
dated December 15, 2008, by and between Borrower and Lender (“Loan
Agreement”).  Capitalized terms used in this Certificate, unless otherwise
defined herein, shall have the meanings ascribed to them in the Loan Agreement.
 
1.           Based upon my review of the consolidated balance sheets and
statements of income of Borrower for the fiscal period ending
__________________, 200_, copies of which are attached hereto, I hereby certify
that:
 
 
(a)
The ratio of Indebtedness to Consolidated Total Capitalization of Borrower and
its Consolidated Subsidiaries is _________________; and

 
 
(b)
The Total Common Equity of Borrower is ___________________.

 
Attached as Schedule “A” are the details underlying such financial covenant
calculations.
 
2.           No Default exists on the date hereof, other than:
____________________ [if none, so state]; and
 
3.           No Event of Default exists on the date hereof, other than:
__________________ [if none, so state].
 
4.           Borrower is currently in compliance with all of its obligations
under the Loan Agreement and all documents related thereto.
 
Very truly yours,




By:                                                                           
Name:                                                                           
Title:                                                                           

 
 
D-1

--------------------------------------------------------------------------------

 
